Case 2:13-cv-07411-AKT Document 168-1 Filed 12/02/19 Page 1 of 54 PagelD #: 1374

EXHIBIT A
—

Wi bo

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MIGUEL ANGEL CORONEL MARTINEZ
and JESSICA CAMARDA, on behalf of
themselves, FLSA Collective Plaintiffs and
the Class,

Plaintiffs,
-against-

AYKEN, INC. d/b/a AYHAN’S FISH
KEBAB, AYHAN’S SHISH-KEBAB OF
BALDWIN, INC. d/b/a AYHAN’S
MEDITERRANEAN RESTAURANT,
SHISH KEBAB SNACK BAR, INC. d/b/a
AYHAN'S MEDITERRANEAN
RESTAURANT, AYHAN’S SHISH-
KEBAB INTERNATIONAL CORP.

d/b/a AYHAN’S MEDITERRANEAN
RESTAURANT, GREAT NECK ASK, INC.
d/b/a AYHAN’S MEDITERRANEAN
RESTAURANT, CYPRUS GRILL, LLC
d/b/a AYHAN’S MEDITERRANEAN
RESTAURANT, 293 MEDITERRANEAN
MARKET CORP. d/b/a AYHAN’S
MEDITERRANEAN MARKETPLACE
AND CAFE, AYHAN’S SHISH-KEBAB
RESTAURANTS OF ROCKVILLE
CENTRE, INC. d/b/a AYHAN’S PITA
EXPRESS, AYHAN’S SHISH-KEBAB
EXPRESS, INC., d/b/a AYHAN’S PITA
EXPRESS, and AYHAN HASSAN,

Defendants.

 

Civil Action No.: CV 13-7411

Tomlinson, M. J.

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is entered into by and
between Defendants AYKEN, INC., AYHAN’S SHISH-KEBAB OF BALDWIN, INC,,
SHISH KEBAB SNACK BAR, INC., AYHAN’S SHISH-KEBAB INTERNATIONAL

4822-04 18-6530 I
et tet
mm DO OO NI Or oR ow tO ee

meh Pree eh pee pee aed pe
Oc An BW AD

Nh
— o>

NR
bo

aE P APR RWW WW WwW WY www roP Dr

CORP., GREAT NECK ASK, INC., CYPRUS GRILL, LLC, 293 MEDITERRANEAN
MARKET CORP., AYHAN’S SHISH-KEBAB RESTAURANTS OF ROCKVILLE
CENTRE, INC., and AYHAN’S SHISH-KEBAB EXPRESS, INC.(collectively,
“Corporate Defendants”), and AYHAN HASSAN(the “Individual Defendant”) (the
Corporate Defendants and Individual Defendant shall be referred to collectively herein
as “Defendants”) and MIGUEL ANGEL CORONEL MARTINEZ and JESSICA
CAMARDA (the “Plaintiffs”), individually and on behalf of a class they represent
(“Class”) in the matter Martinez, et al. v. Ayken, Incl, et al. (Plaintiffs and Defendants
collectively “Parties”),

1. RECITALS AND BACKGROUND

WHEREAS, on December 31, 2013, a Class and Collective Action Complaint
was filed by Plaintiffs Miguel Angel Coronel Martinez and Jessica Camarda against
Defendants under the Fair Labor Standards Act, 29 U.S.C. § 201 er seg. ("FLSA") and
New York state wage and hour law (“NYLL”) for the alleged failure to pay certain
alleged wage amounts, overtime, and related damages and penalties to Plaintiffs and the
Class (the “Litigation”);

WHEREAS, on February 28, 2014 Defendants filed their answer to the
Complaint. On April 25, 2014 Plaintiffs filed their motion for conditional collective
certification, which was fully briefed, including supplemental submissions, as of
February 26, 2015. By Order dated March 27, 2015, the Court granted Plaintiffs’
motion for conditional collective certification. Plaintiffs mailed notice to putative
collective class members and fourteen individuals opted-in by filing consents to sue.

WHEREAS Plaintiffs moved for class certification under Fed. R. Civ. P. 23,
which motion was fully briefed as of May 4, 2015. By Order dated February 29, 2016,
the Court granted Plaintiffs’ motion for class certification.

WHEREAS, the purpose of this Agreement is to settle fully and finally all
Released FLSA Claims and Released Rule 23 Class Claims, between Plaintiffs, the Class
and Defendants, including but not limited to all claims asserted in the Litigation;

WHEREAS, Defendants denied and continue to deny all of the allegations made
by or on behalf of Plaintiffs or Class Members in the Litigation, and deny any and all
payments, including but not limited to any unpaid wages, unpaid overtime, unpaid
spread of hours payments, liquidated damages, damages, penalties, or attorneys’ fees and
costs (“Payments”) allegedly due to any present or former employees of Defendants with
respect to the alleged facts or causes of action asserted in the Litigation;

WHEREAS, without acknowledging, admitting, or conceding that class and
collective certification is warranted, without further acknowledging, admitting, or
conceding any liability or damages whatsoever, Defendants agreed to settle the
Litigation, on the terms and conditions set forth in this Agreement, to avoid the burden,
expense, and uncertainty of continuing the Litigation; and

-2-

4822-04 18-6530.1
COO On NAO BW DD mH

te
On NON BW be

NO
Cw

21

22
23

24
25
26
27

28
29
30

31
32
33
34
35
36
37
38
39
40
4}

WHEREAS, Plaintiffs’ Counsel analyzed and evaluated the merits of the claims
made against Defendants and the impact of this Agreement on Plaintiffs and Class
Members of the collective and class action, and based upon their analysis and evaluation
of a number of factors, and recognizing the substantial risks of continued litigation,
including but not limited to the possibility that the Litigation, if not settled now, might
not result in any recovery whatsoever, might result in a recovery that is less favorable and
that would not occur for several years, or the ability to collect on a judgment, Plaintiffs’
Counsel is satisfied that the terms and conditions of this Agreement are fair, reasonable
and adequate and that this Agreement is in the best interest of the Plaintiffs and Class
Members.

NOW THEREFORE, in consideration of the mutual covenants and promises set
forth in this Agreement, as well as the good and valuable consideration provided for
herein, the Parties hereto agree to a full and complete settlement of the Litigation on the
following terms and conditions:

1. DEFINITIONS

The defined terms set forth in this Agreement have the meanings ascribed to them
below.

Ld Agreement. “Agreement” means this Settlement Agreement and Release.

1.2. Authorized Claimant. A Class Member who does not opt-out of the proposed
settlement thus becomes entitled to receive an Individual Settlement Allocation.

1.3. Bar Date. The date by which any Class Member who wishes to opt-out of the
settlement must postmark and submit an Opt-out Statement, which date shall be
no later than forty-five (45) days after the initial mailing of Notice by the
Settlement Administrator.

1.4 Class Counsel. “Class Counsel” or “Plaintiffs’ Counsel” shall mean C.K. Lee,
Esq., Lee Litigation Group, PLLC, 148 West 24" Street, Eighth Floor,
New York, NY 10011.

15 Class Members. “Class Members” shall mean the named Plaintiffs, opt-in
Plaintiffs and current and former employees of the Defendants who performed
work as non-exempt employees employed at Defendants’ restaurants (a)
Ayhan’s Shish Kebab Mediterranean Restaurant with locations at: 550 SUNRISE
HIGHWAY, BALDWIN, NY 11510; 132 MIDDLE NECK ROAD, GREAT
NECK, NY 11024; 283 MAIN ST., PORT WASHINGTON, NY 11050; 379 S.
OYSTER BAY RD, PLAINVIEW, NY 11803; and 477 OLD COUNTRY
ROAD, WESTBURY, NY 11510; (b) Ayhan’s Mediterranean Marketplace and
Café located at 293 MAIN ST. PORT WASHINGTON, NY 11050; (c) Ayhan’s
Fish Kebab Restaurant located at 286 MAIN ST., PORT WASHINGTON, NY
11050; (d) Ayhan’s Pita Express with locations at: 201 SUNRISE HIGHWAY,

-3-

4822-0418-4530.1
13
14

15
16
17

18
19
20
21
22
23
24
25
26
27
28
29
30
3k
32
33
34
35
36
37
38
39
40
41

1.6

1.7

1.8

1.9

1.10

1.11

ROCKVILLE CENTRE, NY 11570; and 339 NEWBRIDGE ROAD, EAST
MEADOW, NY 11554, from December 31, 2007 to October 15, 2016.Class
Members are treated as a class for the purposes of settlement only.

Class List. A list, attached hereto at Exhibit B, of all Class Members identified
by: (i) name; (ii) last known address and telephone number; (iii) dates of
employment; (iv) restaurant location, and (v) social security number, as that
information exists on file with Corporate Defendants, that Defendants shall
provide to Class Counsel and the Settlement Administrator. The Class List is to
be used by Class Counsel and Settlement Administrator to effectuate settlement,
and may not be used for any other purpose.

Court. “Court” means the United States District Court for the Eastern District of
New York.

Days. “Days” means business days if the specified number is less than 5, and
calendar days if the specified number is 5 or greater.

Defendants’ Counsel. "Defendants’ Counsel" shall mean Jeffery A. Meyer, Esq.
and David A. Tauster, Esq. of Nixon Peabody LLP, 50 Jericho Quadrangle, Suite
300, Jericho, NY 11753.

Fairness Hearing. “Fairness Hearing” means the hearing before the Court
relating to the Motion for Final Approval.

Final Approval Order. “Final Approval Order” means the Order entered by the
Court after the Fairness Hearing, approving the terms and conditions of this
Agreement, distribution of the Settlement Checks and Service Awards, and
Dismissal of the Litigation with prejudice.

1.12 Final Effective Date. “Final Effective Date” shall be the first date after; (1) the

Court has entered a Final Approval Order approving this settlement and the Gross
Settlement Fund has been fully funded by Defendants; (2) the Court has entered
the judgment as provided in Section 2.9 of this Agreement; and (3) the time to
appeal from the Final Approval Order has expired and no notice of appeal has
been filed or, if a notice of appeal is filed, the latest of the following, if applicable,
has occurred: (a) any appeal from the Final Approval Order has been finally
dismissed; (b) the Final Approval Order has been affirmed on appeal in a form
substantially identical to the form of the Final Approval Order entered by the
Court; (c) the time to petition for review with respect to any appellate decision
affirming the Final Approval Order has expired; and (d) if a petition for review of
an appellate decision is filed, the petition has been denied or dismissed or, if
granted, has resulted in affirmance of the Final Approval Order in a form
substantially identical to the form of the Final Approval Order entered by the
Court.

4822-04 }8-6530.1
DTOWAINW PWR

PSA SAAR ALY WHY WWWHWKWWUNNNNNNNN — wt et et ep
NAM BWNRDOMIAANAWNASHERIADEROSOOXNSSEDRZGEDSI

1.13

1.14

1.15

1.16

1.17

Individual Settlement Allocation. “Individual Settlement Allocation” shall
mean the amount payable to each Authorized Claimant pursuant to Section 3.5 of
this Agreement.

Released Rule 23 Class Claims. “Released Rule 23 Class Claims” means all
claims, rights, liens, demands, damages, penalties, fines, wages, liquidated
damages, restitutionary amounts, attorneys’ fees and costs, punitive damages,
controversies, and liabilities (including but not limited to participation to any
extent in any class or collective action) related to any wage and hour claims that
have been or could have been asserted under New York state law by or on behalf
of Class Members against the Released Parties, excluding Class Members who
opt-out of the settlement, for the period December 31, 2007 through October 15,
2016, including but not limited to under the New York State Labor Law. The
Parties expressly acknowledge that the Released Rule 23 Class Claims are
intended to include and do include without limitation all such claims which Class
Members, excluding Class Members who opt-out of the settlement, do not know
or suspect to exist in their favor against the Released Parties relating to the
Released Rule 23 Class Claims and that this Agreement expressly contemplates
the extinguishment of any and all such claims.

Released FLSA Claims. “Released FLSA Claims” means all claims, rights, liens,
demands, damages, penalties, fines, wages, liquidated damages, restitutionary
amounts, attorneys’ fees and costs, punitive damages, controversies, and liabilities
(including but not limited to participation to any extent in any class or collective
action) related to any wage and hour claims that have been or could have been
asserted under federal law by or on behalf of Authorized Claimants against the
Released Parties, in the Litigation for the period December 31, 2010 through
October 15, 2016, including but not limited to under the Fair Labor Standards
Act. The Parties expressly acknowledge that the Released FLSA Claims are
intended to include and do include without limitation all such claims which
Authorized Claimants do not know or suspect to exist in their favor against the
Released Parties relating to the Released FLSA Claims and that this Agreement
expressly contemplates the extinguishment of any such claims.

Released Parties. “Released Parties” means Defendants and any of their former
and present officers, directors, controlling equityholders, owners, equity holders,
managers, parents, predecessors, subsidiaries, employees, insurers, co-insurers,
re-insurers, attorneys, accountants, auditors, advisors, trustees, general and limited
partners, and/or assigns, each in their capacities as such.

Gross Settlement Fund. “Gross Settlement Fund” refers to $300,000, the
amount Defendants have agreed to pay to the Settlement Administrator pursuant
to this Agreement to fully resolve and satisfy any claim for attorneys’ fees,
expenses and costs approved by the Court, administration fees, any and all
amounts to be paid to Authorized Claimants, and any Court-approved Service
Awards to Named Plaintiffs and Opt-in Plaintiffs.

-5-

4822-04 186530.1
RO ae

Nn & va

Oo oon

li

13
14

15
16
17

18
19
20
21

22
23
24

25
26
27

28

29
30

31
32
33
34
35

36
37

1.18

1.19

1.20

1.21

1.22

1.23

1.24

1.24

2.1

2.2

2.3

Named Plaintiff. “Named Plaintiffs” refers to Miguel Angel Coronel Martinez
and Jessica Camarda.

Notice or Notices. “Notice” or “Notices” means the Court-approved Notices of
Proposed Settlement of Class Action and Collective Action Lawsuit including but
not limited to notice of an opportunity to opt-out and/or object to the proposed
Settlement, attached hereto as Exhibit A.

Objector. “Objector” means an individual who properly files an objection to this
Agreement, in accordance with the terms and conditions set forth herein and
applicable law, and does not include any individual who opts-out of this
Agreement.

Opt-in Plaintiff. “Opt-in Plaintiff’ refers to each of Erica Frank, Jennine M.
Nangle, Cory Mosler, Eli Wolfsohn, David Hoffman, Kyra Earnest, Danielle
Hopper Yilmaz, Fredy Celso Rodriguez, Denis Nahun, Jason Rubin, Melyssa
Masone, Anthony Tretter and Simon Pierre Lavaud.

Opt-out Statement. “Opt-out Statement” is a written, dated, and signed
statement that an individual Class Member has decided to opt-out and not be
included in this Agreement.

Preliminary Approval Order. “Preliminary Approval Order” means the Order
entered by the Court: (i) preliminarily approving the terms and conditions of this
Agreement and (ii) directing the manner and timing of providing Notices to the
Class Members.

Settlement Administrator. The “Settlement Administrator” refers to Advanced
Litigation Strategies, LLC, or another administration company agreed to between
the Parties pursuant to Section 2.2 below.

Settlement Checks. “Settlement Checks” means checks issued to Class
Members for their share of the Gross Settlement Fund calculated in accordance
with this Agreement.

INITIAL PROCEDURAL ISSUES

Binding Agreement. This Agreement is a binding agreement and contains all
material agreed-upon terms.

Retention of the Settlement Administrator. Within five (5) days after the filing
of a Motion for Preliminary Approval, Class Counsel shall either retain the
Settlement Administrator (after obtaining Defendants’ Counsel’s consent to such
retention) or advise Defendants’ Counsel via e-mail that it will serve as the
Settlement Administrator.

Responsibilities of Settlement Administrator. The Settlement Administrator
shall be responsible for: (i) preparing, printing and disseminating to Class

- 6-

4822-04 £8-6530.1
~—
Cwm nw AO Bmw hr

—
NR

SC NNNNYNNNYN NY YN He ee ee
COPANO BWH KH OO mwWIDNUA AWD

31

32
33
34

35
36
37

38
39
40

41

2.4

2.5

2.6

Members the Class Notice; (ii) promptly and simultaneously copying counsel for
all Parties on material correspondence and promptly and simultaneously notifying
all counsel for the Parties of any material requests or communications made by
any Party; (iii) promptly and simultaneously furnishing to counsel for the Parties
copies of any requests for exclusion, objections or other written or electronic
communications from Class Members which the Settlement Administrator
receives; (iv) receiving and reviewing the Opt-out Statements submitted by Class
Members; (v) keeping track of requests for exclusion including but not limited to
maintaining the original mailing envelope in which the request was mailed: (vi)
calculating distribution amounts to Class Members; (vii) mailing the settlement
checks to Authorized Claimants, and (viii) providing a final report detailing the
results of the class mailings and participation to Defendants’ counsel.

Class Notice. The Class Notice, a copy of which is attached hereto as Exhibit A,
will inform Class Members about this Settlement and will also advise them of the
Opportunity to object to or opt-out, and/or to appear at the Fairness Hearing.
Within thirty (30) days of the entry of the Preliminary Approval Order by the
Court, the Settlement Administrator will mail to all Class Members, via First
Class United States Mail, the Court-approved Notices of Proposed Settlement of
Class Action Lawsuit and Faimess Hearing. The Settlement Administrator will
take all reasonable steps to obtain the correct address of any Class Members for
whom a Notice is returned by the post office as undeliverable, and shall attempt a
re-mailing to any member of the Settlement Class for whom it obtains a more
recent address. The Settlement Administrator shall also mail a Class Notice to any
Class Member who contacts the Settlement Administrator during the time period
between the initial mailing of the Class Notice and the Bar Date and requests that
their Class Notice be re-mailed. The Settlement Administrator will notify Class
Counsel and Defendants’ Counsel of any Notice sent to a Class Member that is
returned as undeliverable after the first mailing, as well as any such Notice
retumed as undeliverable after any subsequent mailing(s) as set forth in this
Agreement.

Preliminary Approval Motion,

(A) On or before December 31, 2019, the Parties shall move for Preliminary
Approval of this Agreement for purposes of resolving this matter
according to the terms of the Agreement.

(B) ‘The Preliminary Approval Motion also will seek the setting of a date fora
Faimess Hearing for Final Approval of the settlement before the Court at
the earliest practicable date following the Bar Date.

(C) If the Court denies Plaintiffs’ Motion for Preliminary Approval, the parties
shall in good faith mutually work cooperatively to provide a supplement
or amendment to the Court in due haste.

Notice to Class Members

4822.04 18-6530 {
NA Bm WN) Re

~

10
Ik
12
13
14
15

16

17
18
19

20
21

22
23
24
25

26
27
28
29
30
31
32
33

34

35
36
37
38
39

Within ten (10) days of the filing of the Preliminary Approval Order, Defendants’
Counsel will! provide the Settlement Administrator the Class List in electronic
form. All information provided regarding the Class Members will be treated as
confidential information by Class Counsel and the Settlement Administrator.
Said information will not be used by Class Counsel and the Settlement
Administrator for any purpose other than to effectuate the terms of settlement.

2,7 Class Member Opt-outs.

(A)

(B)
(C)

(D)

(E)

(F)

Class Members who choose to opt-out of the settlement as set forth in this
Agreement must mail, via First Class United States Mail, a written, signed
statement to the Settlement Administrator that states he or she is opting
out of the settlement, and include his or her name, address, and telephone
numbers and statement indicating his or her intention to opt-out such as: “I
opt out of the Ayhan wage and hour settlement” (“Opt-out Statement”).
To be effective, an Opt-out Statement must be post-marked by the Bar
Date,

Class Members may not opt-out of the settlement after the Bar Date.

Within three (3) days of the Bar Date, Class Counsel will file with the
Clerk of Court, copies of any Opt-out Statements and send a final list of
all Opt-out Statements to Defendants’ Counsel.

Any Class Member who opts out of the settlement will not be considered
an Authorized Claimant and will not receive any Settlement Check.

Any Class Member who does not submit an Opt-out Statement pursuant to
this Agreement will be deemed to have accepted the Settlement and the
terms of this Agreement, will be bound by the Judgment in this case, and
will have any Released Rule 23 Class Claims released with prejudice,

The Parties agree that the following constitutes a list of those Class
Members who have requested exclusion from the class and therefore
opted-out of the settlement as of the date of this Agreement: Guimao
Liang, Timothy Park, Eliana Theodorou, Nicole Tang, Catherine Tang,
Daury Collado, Sauri Collado, Jose Contreras, Kristal Hines, Daniel
Galvez, Banu Ucak, Kevin R. Bernal, Lisa Fearn, Ashley Geyer, Emily
Matero, Sarah Matero, Jose Orellana, Pedro Villatard, Evelhin Meza, and
Rachel Paluhe.

2.8 Objections to Settlement.

(A)

4822-04 18-6530.1

Class Members who wish to present objections to the proposed settlement
at the Fairness Hearing must first do so in writing. To be considered, such
statement must be mailed to the Settlement Administrator via First-Class
United States Mail post-marked by the Bar Date. The statement must
include all reasons for the objection, and any supporting documentation.

- 8.
O COMA Rw Re

It
12
13
14
15

16
17

19
20
21
22
23
24
25
26
27
28
29
30
31
32

33

34
35
36
37
38

39
40

2.9

2.10

The statement must also include the name, address, and telephone
numbers for the Class Member making the objection. The Settlement
Administrator will stamp the date received on the original and send copies
of each objection, supporting documents, as well as a copy of the Notice
mailed to the Objector, to Class Counsel and Defendants’ Counsel by
email delivery no later than three (3) days after receipt of the objection.
The Settlement Administrator will also file the date-stamped originals of
any and all objections with the Court within three (3) days after the Bar
Date.

(B) An individual who files objections to the settlement (“Objector”) also has
the right to appear at the Fairness Hearing either in person or through
counsel hired by the Objector. An Objector who wishes to appear at the
Faimess Hearing must state his or her intention to do so in writing on his
or her written objections at the time he or she submits his or her written
objections. An Objector may withdraw his or her objections at any time.

(C) The Parties may file with the Court written responses to any filed
objections no later than three (3) days before the Faimess Hearing.

Fairness Hearing and Motion for Final Approval and Dismissal.

At the Fairness Hearing and Motion for Final Approval and Dismissal, the Parties
will request that the Court, among other things: (1) approve the settlement and
Agreement as fair, reasonable, adequate, and binding on all Class Members who
have not timely opted out of the settlement; (2) order the Settlement
Administrator to distribute Settlement Checks to the Class Members, including
Service Awards, if any, to be paid to Named Plaintiffs and certain Opt-in
Plaintiffs as described in this Agreement; (3) approve the payment of attorneys”
fees and costs to Class Counsel; (4) order the dismissal with prejudice of all
Released Rule 23 Class Claims, including but not limited to the claims of all
Class Members who did not opt-out, (5) order entry of Final Judgment in
accordance with this Agreement; and (6) retain jurisdiction over the interpretation
and implementation of this Agreement as well as any and all matters arising out
of, or related to, the interpretation or implementation of this Agreement and of the
settlement contemplated thereby.

Mailing of Settlement Checks.

After the Final Effective Date, the Settlement Administrator will make each
distribution listed below in the following order. Each distribution will be made
only at such time as the funds in the Settlement Administrator’s escrow account
are sufficient to cover the amount of that distribution, or as directed by Class
Counsel from time to time.

(1) Paying Class Counsel!’s Court-approved costs.

(2) Paying Class Counsel’s Court-approved attorneys’ fees.

-9-

4822-04 18-6530.1
—_
DMO CO AIH

1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

38
39
40
4i
42
43

(3) Paying Court-approved service awards.

(4) Paying Authorized Claimants their Individual Settlement
Allocations. Payments to Authorized Claimants shall be automatic
and shall not require submission of any claim forms.

2.11 Effect of Failure To Grant Final Approval

In the event the Court does not approve this Settlement, the Parties shall proceed

as follows:

(a)

(b)

(c)

(d)

(e)

The Litigation will resume unless: (1) the Parties Jointly agree to seek
reconsideration or appellate review of the decision denying entry of
Judgment; or (2) the Parties jointly agree to attempt to renegotiate the
settlement and seek Court approval of the renegotiated settlement.

In the event any reconsideration and/or appellate review is denied, the
Parties shall have no further rights or obligations under this Agreement.

If the Parties do not jointly agree to seek reconsideration or appellate
review of the decision denying entry of Judgment and/or a mutually
agreeable settlement agreement cannot be reached by the parties, the
Gross Settlement Fund shall be returned to Defendants’ Counsel within 5
days ofa court order denying final approval of the settlement.

If the Parties jointly agree to seek reconsideration and/or appellate review
of the decision denying entry of Judgment and reconsideration and/or
appellate review is denied, the Gross Settlement Fund shall be returned to
Defendants’ Counsel within 5 days of a court order denying
reconsideration and/or appellate review.

If the settlement is not approved, the case will proceed as if no settlement
has been attempted. In that event, Defendants retain the right to contest
whether this case should be maintained as a class or collective action, to
contest the merits of the claims being asserted against them in the
Litigation, and to assert their defenses. Plaintiffs likewise retain the right
to engage in further class and expert discovery in accordance with
applicable law.

2.12 Effect of Substantial Exclusions

If more than 33% of the Class Members comprising the Class List choose to
exclude themselves in writing from participating in the class settlement described
under this Agreement, then Defendants shall have the option, to be exercised
within 10 calendar days of the Bar Date, of revoking this Agreement and
proceeding with the case as if no settlement has been attempted. In that event,
Defendants retain the right to contest whether this case should be maintained as a

4822-04 [8-6530,1

- 10-
AW Bm ND ee

10
1
12
13
14

15

16
17
18
19
20

2]

22
23

24
25

26
27
28

29
30
31
32
33
34

35

36
37
38

2.13

3.1

3,2

Class or collective action, to contest the merits of the claims being asserted by
Plaintiffs in the Litigation, and to assert their defenses. Plaintiffs likewise retain
the right to engage in further class and expert discovery in accordance with
applicable law.

Effect of Non Payment

If the Gross Settlement Fund is not timely funded by Defendants, then Plaintiffs
shall provide notice of failure to pay to Defendants’ counsel and Defendants shall
have 10 days to cure after such notice is provided, which may be made
electronically. Thereafter, Plaintiffs can elect to continue with the lawsuit as if no
settlement was reached, and Defendants agree that the claims of all Class
Members under the FLSA and NYLL are tolled to October 15, 2016.

SETTLEMENT TERMS
Settlement Amount.

(A) Defendants agree to create a “Gross Settlement Fund” in the amount of
$300,000, which shall fully resolve and satisfy any claims for (i)
attomeys’ fees, expenses and costs approved by the Court and (ii) all
amounts to be paid to all Authorized Claimants for releasing claims as set
forth herein, and any Court-approved Service Awards.

(B) Defendants shall fund the Gross Settlement Fund as follows:

(i) On or before October 15, 2019, Defendants shall deposit the sum of
$220,000 into an escrow account held by the Settlement Administrator.

(ii) On or before December 15, 2019, Defendants shall deposit the sum of
$80,000 into an escrow account held by the Settlement Administrator.

(iii) Thirty (30) days after the final approval of class settlement by the
Court, the funds shall be released from escrow and shall be distributed by
the Administrator pursuant to Section 2.10,

(C) Any uncashed Settlement Checks or Service Awards and all amounts
remaining in the Gross Settlement Fund six months after the mailing of
settlement checks shall be paid to a cy pres charitable donation to an
organization designated by Plaintiffs’ counsel. For purposes of this
provision, the mailing date shall be deemed to be the date posted on the
settlement checks.

Settlement Amounts Payable as Attorneys’ Fees, Expenses and Costs.

(A) At the Faimess Hearing and by Motion for Final Approval, Class Counsel
will petition the Court for an award of attorneys’ fees of 1/3 of the Gross
Settlement Amount ($100,000) which include costs and expenses,

-{l-

4822-04 18-6530.
SA RD me

_
DO DOAN

Il
12

13

14
15
16
17
18
19
20
21
22
23

24
25
26
27
28
29

30
31

32

33
34
35
36
37
38
39
40

(B)

Defendants will not oppose this application, including any appeal or
request for reconsideration if the application is denied or modified by the
Court. After payment of the approved attorneys’ fees award and costs,
Defendants shall have no additional liability for Class Counsel's
attorneys’ fees, expenses and costs.

The substance of Class Counsel’s application for attorneys’ fees, expenses
and costs is to be considered separately from the Court’s consideration of
the faimess, reasonableness, adequacy, and good faith of the settlement of
the Litigation. The outcome of any proceeding related to Class Counsel’s
application for attorneys’ fees, expenses and costs shall not terminate this
Agreement or otherwise affect the Court’s ruling on the Motion for Final
Approval.

3.3 Service Awards

(A)

(B)

{C)

In return for their services rendered to the Class Members, at the Fairness
Hearing, Plaintiffs and certain Opt-in Plaintiffs will apply to the Court to
receive Service Awards totaling $28,000 as follows: Miguel Angel
Coronel Martinez $5,000; Jessica Camarda $5,000; Danielle Hopper
Yilmaz $2,000; Kyra Earnest $2,000; Simon Pierre Lavaud $2,000;
Anthony Tretter $2,000; David Hoffman $2,000; Erica Frank $2,000;
Cory Mosler $2,000; Fredy Celso Rodriguez $2,000; Denis Nahun $2,000.
Defendants will not oppose this application, including any appeal or
request for reconsideration if the application is denied or modified by the
Court.

The application for Service Awards is to be considered separately from the
Court’s consideration of the fairness, reasonableness, adequacy, and good
faith of the settlement of the Litigation. The outcome of the Court’s ruling
on the application for Service Awards will not terminate this Agreement
or otherwise affect the Court’s ruling on the Motion for Final Approval or
for Final Judgment and Dismissal.

Any reduction in attorney’s fees and expenses shall automatically be
applied to the Net Settlement Amount to be distributed to Class Members.

3.4 Net Settlement Fund and Allocation to Class Members.

(A)

4822-04 18-6530 1

After deduction of all court-approved service awards, fees, expenses and
costs from the Gross Settlement Fund (the “Net Settlement Amount”),
Individual Settlement Allocations will be computed as follows:

(i) For Class Members who were employed by Defendants at any time
between December 31, 2007 and December 31, 2013, and who worked
ninety-one (91) consecutive calendar days or more (the “First Class
Period”), their Individual Settlement Allocations will be calculated based

-12-
—
COoemenynaunPp wh

MPN NNNNNY NYY NR ee eee ee
OR INUMANYN—- SDOEmMINARHD

Ld to
—

had
Nn

WwW Wt Lo tw a
“AN DB WW

Be DPR BW WwW
Ww Moe CO oo

(B)

on the number of workweeks worked by such Class Members during the
First Class Period.

(ii) Class Members who were employed by Defendants at any time from
January 1, 2014 to October 15, 2016 (“Second Class Period”) will receive
a lump sum flat payment of $25,

(iii) If a Class Member was employed during both the First Class Period
and the Second Class Period, he/she will receive allocations based on both
weeks worked during the First Class Period, and the lump sum flat
payment of $25 for work during the Second Class-Period, The Settlement
Allocations shall be made in accordance with the dates of employment set
forth in the confidential document provided by Defendants’ Counsel.

(iv) Class members who were employed by Defendants at any time from
December 31, 2007 to December 31, 2013, and who worked ninety (90)
consecutive calendar days or less, will receive a lump sum flat payment of
$25.

The employer’s portion, if any, of employment taxes shall be born by
Defendants and not from the Gross Settlement Fund. Settlement payments
to Class Members as identified in paragraph 3.5(A) from Defendants will
be deemed 50% non-wage liquidated damages subject to 1099 reporting;
50% W2 eamings. The Service Awards will be considered 1099 non-
wage income. A 1099 shall be issued to Plaintiffs’ counsel for tax
reporting purposes. Under the Internal Revenue Code of 1986 (the
“Code”), no information reporting (IRS Form 1099) is required for
payments to Class Members who receive less than $600 in gross income
not considered wages.

4. RELEASE

4] Release of Claims.

(A)

(B)

4822-04 18-6530.1

By operation of the entry of the Judgment and Final Approval, and except
as to such rights or claims as may be created by this Agreement each
individual Class Member who does not timely opt-out pursuant to this
Agreement forever and fully releases Released Parties from Released Rule

23 Class Claims.

By operation of the entry of the Judgment and Final Approval, and except
as to such rights or claims as may be created by this Agreement, each
individual Authorized Claimant who endorses and deposits _ their
Settlement Check forever and fully releases Released Parties from all
Released FLSA Claims. The back of each check shall bear the following
legend:

- 13-
—

-

mt CO OF NIN

a om,

12

13
14
15
16
17
18

19
20
21

22
23
24
25
26

27
28
29
30

31
32
33
34

35
36
37
38
39

4,2

S.1

5.2

5.3

5.4

5.5

5.6

“By my endorsement of this check, I opt into the lawsuit S.D.N.Y. 13-cy-
7411, for settlement purposes only, and release all of my claims as
described in the class settlement agreement.”

Denial of Liability

Defendants have agreed to the terms of this Agreement without in any way
acknowledging any fault or liability, and with the understanding that terms have
been reached because this settlement will avoid the further expense and disruption
of Defendants’ business due to the pendency and expense of litigation. Nothing in
this Agreement shall be deemed or used as an admission of liability by
Defendants, nor as an admission that a class or collective action class should be
certified for any purpose other than settlement purposes.

INTERPRETATION AND ENFORCEMENT

Cooperation Between the Parties; Further Acts. The Parties shall reasonably
cooperate with each other and shall use their reasonable best efforts to obtain the
Court’s approval of this Agreement and all of its terms. Each party, upon the
request of any other party, agrees to perform such further acts and to execute and
deliver such other documents as are reasonably necessary to carry out the
provisions of this Agreement.

Confidentiality. The Parties and Plaintiffs’ Counsel agree to maintain the
confidentiality of any documents produced, formally or informally, during the
course of the Litigation.

No Assignment, Class Counsel and Named Plaintiffs, on behalf of the individual
Class Members, represent and warrant that they have not assigned or transferred,
or purported to assign or transfer, to any person or entity, any claim or any portion
thereof or interest therein, including, but not limited to, any interest in the
Litigation, or any related action.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regard to the subject matter contained herein, and all prior and
contemporaneous negotiations and understandings between the Parties shall be
deemed merged into this Agreement.

Binding Effect. This Agreement shall be binding upon the Parties and, with
respect to Named Plaintiff and all Class Members, their spouses, children,
representatives, heirs, administrators, executors, beneficiaries, conservators,
attorneys and assigns.

Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated
all the terms and conditions of this Agreement at arms’ length. All terms and
conditions of this Agreement in the exact form set forth in this Agreement are
material to this Agreement and have been relied upon by the Parties in entering
into this Agreement, unless otherwise expressly stated.

-14-

4822-0418-6530.1
12
13
14
15

16
17
18
19
20

21
22
23
24
25
26
27
28
29
30
31

32
33
34
35

36
37
38
39

5.7

5.8

5.9

5.10

5.11

5.12

3.13

5.14

Captions. The captions or headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall have
no effect upon the construction or interpretation of any part of this Agreement.

Construction. The determination of the terms and conditions of this Agreement
has been by mutual agreement of the Parties. Each Party participated jointly in
the drafting of this Agreement, and therefore the terms and conditions of this
Agreement are not intended to be, and shall not be, construed against any Party by
virtue of draftsmanship.

Severability. If any provision of this Agreement is held by a court of competent
Jurisdiction to be void, voidable, unlawful or unenforceable, the remaining
portions of this Agreement will remain in full force and effect.

Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed by and under the laws of the State of New York, without regard to
choice of law principles, except to the extent that the law of the United States
governs any matter set forth herein, in which case such federal law shall govern.

Continuing Jurisdiction. The Parties agree to the continuing jurisdiction of the
Court and shall request the Court to retain jurisdiction over the interpretation and
implementation of this Agreement as well as any and all matters arising out of, or
related to, the interpretation or implementation of this Agreement and of the
settlement contemplated thereby.

Waivers, etc. to Be in Writing. No waiver, modification or amendment of the
terms of this Agreement, whether purportedly made before or after the Court’s
approval of this Agreement, shall be valid or binding unless in writing, signed by
or on behalf of all Parties and then only to the extent set forth in such written
waiver, modification or amendment, subject to any required Court approval. Any
failure by any party to insist upon the strict performance by the other party of any
of the provisions of this Agreement shall not be deemed a waiver of future
performance of the same provisions or of any of the other provisions of this
Agreement, and such party, notwithstanding such failure, shall have the right
thereafter to insist upon the specific performance of any and all of the provisions
of this Agreement.

When Agreement Becomes Effective; Counterparts. This Agreement shall
become effective upon its full execution and approval by the Court. The Parties
may execute this Agreement in counterparts, and execution in counterparts shall
have the same force and effect as if all Parties had signed the same instrument.

Binding Authority of Counsel. Counsel hereby represent that they are fully
authorized to bind the parties they represent to the terms and conditions hereof
and that they have retainer agreements and/or authorizations to execute this
Agreement on their behalf.

4822-04 18-6530 f
RO

OO CONTINU Bw

1]
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

39
9

4
4}
42

5.15 Signatures. This Agreement is valid and binding if signed by the Parties’
authorized representatives.

5.16 Facsimile and Email Signatures. Any party may execute this Agreement by
causing its counsel to sign on the designated Signature block below and
transmitting that signature page via facsimile or email to counsel for the other
party. Any signature made and transmitted by facsimile or email for the purpose
of executing this Agreement shall be deemed an original signature for purposes of
this Agreement and shall be binding upon the party whose counsel transmits the
signature page by facsimile or email.

5.17 Class Action Fairness Act. Defendant’s counsel shall provide notice to relevant
State attorneys general in compliance with the Class Action Fairness Act, as
amended,

WE AGREE TO THESE TERMS,

Counsel to the Named Plaintiffs,
FLSA Collective Plaintiffs
and Class Members: EE

we

Es “Esq.

ecg Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011

Dated: If er ied

Counsel to Defendants

Cg
By: Sg 8 wie
Seffery Ka Meyep’, Esq.
Nixon Peabody4.LP
50 Jericho Quadrangle, Suite 300

Jericho, NY 11753

Dated: pfrufe

- 16-

4822-04 18-6530 {
Case 2:13-cv-07411-AKT Document 168-1 Filed 12/02/19 Page 18 of 54 PagelD #: 1391

EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MIGUEL ANGEL CORONEL MARTINEZ
and JESSICA CAMARDA,

on behalf of themselves,
FLSA Collective Plaintiffs and the Class ,

Civil Action No.: CV 13-7411

Tomlinson, M.J.

Plaintiffs,

NOTICE OF PROPOSED
-against- CLASS ACTION SETTLEMENT

AYKEN, INC., et al.,

Defendants.

 

Please read this Notice if you were employed by AYKEN, INC., AYHAN’S SHISH-
KEBAB OF BALDWIN, INC., SHISH KEBAB SNACK BAR, INC., AYHAN’S SHISH-
KEBAB INTERNATIONAL CORP., GREAT NECK ASK, INC., CYPRUS GRILL, LLC,
293 MEDITERRANEAN MARKET CORP., AYHAN’S SHISH-KEBAB RESTAURANTS
OF ROCKVILLE CENTRE, INC., and AYHAN’S SHISH-KEBAB EXPRESS, INC.
(including the individually named defendant Ayhan Hassan “Defendants”) as an
employee at the following restaurants from December 31, 2007 to October 15, 2016:

(a) Ayhan’s Shish Kebab Mediterranean Restaurant located at:
(i) 550 SUNRISE HIGHWAY, BALDWIN, NY 11510;
(ii) 132 MIDDLE NECK ROAD, GREAT NECK, NY 11024;
(iii) 283 MAIN ST., PORT WASHINGTON, NY 11050
(iv) 3798S. OYSTER BAY RD, PLAINVIEW, NY 11803; and
(v) 477 OLD COUNTRY ROAD, WESTBURY, NY 11510;
(b) Ayhan’s Mediterranean Marketplace and Café located at 293 MAIN ST.
PORT WASHINGTON, NY 11050;
(c) Ayhan’s Fish Kebab Restaurant located at 286 MAIN ST., PORT
WASHINGTON, NY 11050; and
(d) Ayhan’s Pita Express located at:
(i) 201 SUNRISE HIGHWAY, ROCKVILLE CENTRE, NY
11570; and
Gi) 339 NEWBRIDGE ROAD, EAST MEADOW, NY 11554.

DATED: [| , 2019]

4832-1008-1704.1
PLEASE READ THIS NOTICE CAREFULLY

This Notice relates to a proposed settlement of a class and collective action litigation. It has
been authorized by a federal court. It contains important information as to your right to
participate in the settlement, make a claim for payment or elect not to be included in the
class.

Introduction

Two former employees of Defendants, Miguel Angel Coronel Martinez and Jessica Camarda,
filed a lawsuit for allegedly unpaid wages and overtime premium pay, and other claimed
damages against Defendants. The Court in charge of this case is the United States District Court
for the Eastern District of New York. The lawsuit is known as Martinez v. Ayken, Inc., et al.
The people who filed the lawsuit are called the Plaintiffs. Plaintiffs allege in the lawsuit that,
among other things, Defendants failed to pay them and other employees the proper minimum
wage and overtime premium pay in violation of the Fair Labor Standards Act (“FLSA”) and
New York State Labor Law (“NYLL”). Defendants deny the Plaintiffs’ allegations. It is
Defendants’ position that they properly compensated Plaintiffs and all other employees.

Although Defendants deny that they are liable or owe damages to anyone, Defendants have
concluded that it is in their best interests to avoid the costs and risks of litigation and to resolve
Plaintiffs’ claims on behalf of Plaintiffs and other employees. Accordingly, Plaintiffs and
Defendants have agreed to settle the action. Defendants have agreed to pay $300,000 to cover
the claims of all of the employees in this case as well as expenses such as attorneys’ fees (the
“Settlement Fund”). The Court has not decided who is right and who is wrong. Your legal
rights may be affected, and you have a choice to make now. These rights and options are
summarized below and fully explained in this Notice.

Based on the Settlement Administrator’s calculation, if you were employed for a period of
ninety-one (91) consecutive calendar days or more, you will receive approximately [$3.03] for
each week worked during the period from December 31, 2007 through December 31, 2013
ONLY. If you were employed during the period from January 1, 2014 through October 15, 2016,
you will receive a lump sum flat rate payment of $25. If you were employed for a period of
ninety (90) consecutive calendar days or less during the period of December 31, 2007 to
December 31, 2013, you will receive a lump sum flat rate payment of $25.

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

DO If you choose to participate in the settlement, you do not have to do anything.
NOTHING Once the settlement is approved by the Court, you will automatically receive your
allocated settlement amount.

EXCLUDE _ If you wish to exclude yourself (“opt-out”) from the lawsuit you must follow the
YOURSELF _ directions outlined in response to question 7 below.

4832-1008-1704.1 2
OBJECT If you wish to object to the settlement, you may write to the Court about why you
believe the settlement is unfair or unreasonable. If the Court rejects your
objection, you will still be bound by the terms of the settlement for claims under
New York Law unless you submit a valid and timely opt-out form. You will not
be bound by the settlement if you opt-out of this action as described herein. If you
object you may appear at the Fairness Hearing to speak to the Court about the
fairness of the settlement.

 

1. Why didI receivethis notice? |

 

You have received this notice because Defendants’ records show that you worked at their
restaurants, listed above, at sometime between from December 31, 2007 and October 15, 2016

 

2.Whatisaclassaction? =

A class action is a lawsuit where one or more persons sue not only for themselves, but also for
other people who have similar claims. These other people are known as Class Members. In a
class action, one court resolves the issues for all Class Members, except for those who exclude
themselves from the Class. The Honorable A. Kathleen Tomlinson, United States Magistrate
Judge of the United States District Court for the Eastern District of New York, is presiding over
this class action. Judge Tomlinson has not made any determination about who is right or wrong
in this lawsuit.

 

3. Why istherea settlement?

Class Counsel (defined below) analyzed and evaluated the claims made against Defendants in
the Litigation, investigated Defendants’ pertinent payroll policies, analyzed payroll data for
Plaintiffs and a sample of the potential Class Members and evaluated Defendants’ ability to pay
a judgment. Based upon Class Counsel’s analysis and evaluation of this data, relevant law, and
the substantial risks of continued litigation, including the possibility that the litigation, if not
settled now, might not result in any recovery whatsoever, or might result in a recovery that is less
favorable and that would not occur for several years, Class Counsel entered into this proposed
settlement. Class Counsel is satisfied that the terms and conditions of this Agreement are fair,
reasonable and adequate and that this Agreement is in the best interest of the Named Plaintiffs
and the Class Members. Your estimated portion of the settlement will be based on the number of
weeks you worked during the class period, after all attorneys’ fees, costs and service payments
have been paid.

 

[ 4. Payment to Class

If you do nothing, you will automatically be deemed to be part of the class settlement. You will
be paid a proportionate share of the Settlement Fund. Based on the Settlement Administrator’s
calculation, a Class Member employed for a period of ninety-one (91) consecutive calendar days
or more, will receive approximately $3.03 for each week worked during the period December 31,
2007 and December 31, 2013. If you were employed during the period of January 1, 2014 and
October 15, 2016, you will receive a lump sum flat rate payment of $25. If you were employed

4832-1008-1704.1 3
for a period of ninety (90) consecutive calendar days or less during the period of December 31,
2007 to December 31, 2013, you will receive a lump sum flat rate payment of $25.

If you would like information about the amount of your individual settlement payment, please
contact Settlement Administrator, Advanced Litigation Strategies, LLC, 148 W 24! St., 8"
Floor, New York, New York 10011.

Any uncashed settlement checks or service award checks and all amounts remaining in the fund
six months after the mailing of settlement checks (after the payment of unforeseen administrative
costs and expenses) shall be paid to a charitable donation designated by Plaintiffs.

 

5. Payment to Class Representatives

The settlement proposes that the Plaintiffs and certain Opt-in Plaintiffs who took a lead role in
this litigation and assisted in its resolution will receive service payments totaling $28,000, in
compensation for taking leading roles in this litigation, including for their significant
involvement and time in discovery for the benefit of the Class Members.

 

If you do nothing, you will automatically participate in the class settlement. If you want to
exclude yourself, please refer to Paragraph 7 hereto.

If the Court grants final approval of the Settlement, this action will end, and Class Members who
do not opt out will release Defendants from all claims asserted in the Complaint as described
below through October 15, 2016. This means that you cannot sue, continue to sue, or be party to
any other lawsuit against Defendants regarding the claims brought in this case, although you may
still retain certain Federal claims. It also means that all of the Court’s orders will apply to you
and legally bind you.

The Release in the Settlement Agreement provides that:

(i) With respect to claims under New York State law, you are releasing all of
your wage and hour claims that could have been asserted, for the period
December 31, 2007 to October 15, 2016 and

(ii) | With respect to claims under federal law, you are releasing all of your wage
and hour claims that could have been asserted, for the period December 31,
2010 to October 15, 2016.

By failing to opt-out of this lawsuit, you will automatically be part of the class
settlement for the New York State law claims. By endorsing and depositing a
settlement check, you will automatically be part of the collective class settlement for
the federal law claims.

 

7. How Do I Exclude Myself From The Settlement? _

4832-1008-1704.1 4
If you do not want to participate in the class settlement, you must take steps to exclude yourself
from this case.

If you want to exclude yourself, you must mail a written, signed statement to the Settlement
Administrator stating “I opt out of the Ayhan wage and hour settlement” and include your name,
address, and telephone number (“Opt-out Statement”). To be effective, the Opt-out Statement
must be mailed to the Settlement Administrator via First Class United States Mail, postage

prepaid, and postmarked by | ], 2019.

Advanced Litigation Strategies, LLC
148 W. 24" St., 8" Floor
New York, New York 10011

A sample opt-out form is attached to this notice.

If you exclude yourself from the Lawsuit and Settlement, you will NOT be allowed to object to
the settlement as described in paragraph 12 below.

 

No. By participating in the settlement, you give up any rights to sue Defendants under federal
and state law with regard to the claims brought in this case or which could have been brought in
this case. If you have a pending lawsuit, speak to your lawyer in that case immediately to see if
this settlement will affect your other case. Remember, the exclusion deadline is [ |,
2019.

 

No. If you exclude yourself, you will not receive any money from this lawsuit. But, you may
sue, continue to sue, or be part of a different lawsuit against Defendants regarding these same

claims.

 

10. DoLhavea lawyerinthiscase?

 

 

The law firm of Lee Litigation Group, PLLC, 148 West 24" Street, 8" Floor, New York, New
York 10011, has been designated as legal counsel to represent you and the other Class Members.
These lawyers are called Class Counsel. You will not be charged separately for these lawyers.
Their fees are being paid from the total settlement fund. If you want to be represented by your
own lawyer, you may hire one at your own expense.

 

11. How will the service providers be paid? __

 

 

Class Counsel will ask the Court to approve payment of up to $100,000 (1/3 of the settlement
fund established by Defendants) to them for attorneys’ fees, plus additional costs and expenses to
be determined. The fees would pay Class Counsel for all work that they have performed in this
action including filing briefs, engaging in discovery, investigating the facts, attending court

4832-1008-1704.1 5
conferences and negotiating and overseeing the settlement, and the Settlement Administrator for
the costs incurred in administering the settlement.

[ 12. How do I tell the Court that I don’t like the settlement? _

 

   

You can object to the settlement if you don't like any part of it. You can give reasons why you
think the Court should not approve it. The Court will consider your views. If the Court rejects
your objection, you will still be bound by the terms of the settlement of your claims under New
York Law unless you have submitted a valid and timely request for exclusion. To object, you
must send a letter saying that you object to the settlement of Martinez, et al. v. Ayken Inc., et al.
Your statement must include all reasons for the objection and any supporting documentation in
your possession. Your statement must also include your name, address, and telephone number.

If you wish to present your objection at the fairness hearing described below, you must state your
intention to do so in your written objection. You statement should be as detailed as possible
otherwise the court may not allow you to present reasons for your objection at the fairness
hearing that you did not describe in your written objection. Mail the objection to the Settlement
Administrator via First-Class United States Mail to the address below. Your objection will not
be heard unless it is mailed to the Settlement Administrator via First Class United States Mail

and post-marked by [| }, 2019.

Advanced Litigation Strategies, LLC
148 W. 24" St., 8" Floor
New York, New York 10011

The Settlement Administrator will share your objection with Class Counsel and Defendants’
counsel and your objection statement will be filed with the Court.

You may not object to the settlement if you submit a letter requesting to exclude yourself or
“opt-out” of the settlement of the lawsuit.

     

13. What’s the difference between objecting and excluding?

 

Objecting is simply telling the Court that you don’t like something about the settlement. You
can object only if you stay in the Class. Excluding yourself from the settlement (“opting-out’) is
telling the Court that you don’t want to be part of the Class. If you exclude yourself, you are not
allowed to object because the case no longer affects you.

The Court will hold a hearing to decide whether to approve the settlement. Class Counsel will
answer questions the Judge may have. You do not have to come to the hearing, but you are
welcome to do so at your own expense.

If you send an objection, it is not necessary for you to come to Court to talk about it, but you

may do so at your own expense or pay your own lawyer to attend. As long as you mailed your
written objection on time, the Court will consider it. If you do attend the hearing, it is possible

4832-1008-1704.1 6
that you will not be permitted to speak unless you timely object in writing as described above
and notify the Court of your intention to appear at the fairness hearing.

 

| 14. When and where will the Court decide whether to approve the settlement?) |

The Court will hold a Fairness Hearing at | ] a.m./p.m. on | ], 2019,

in Room [___] at the United States District Court for the Eastern District of New York,100
Federal Plaza, Central Islip, New York 11722.

At this hearing the Court will consider whether the terms of the settlement are fair, reasonable,
and adequate. If there are objections, the Court will consider them. The Judge will listen to
people who have asked to speak at the hearing. After the hearing, the Court will decide whether
to approve the settlement. We do not know how long these decisions will take.

 

15. Are there more details about the settlement? —__

 

This notice summarizes the proposed settlement. More details are in the Settlement Agreement.
You can review the settlement agreement by asking for a copy of the Settlement Agreement by
writing or calling the Settlement Administrator.

4832-1008-1704.1 q
Case 2:13-cv-07411-AKT Document 168-1 Filed 12/02/19 Page 26 of 54 PagelD #: 1399

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wo ee xX
MIGUEL ANGEL CORONEL MARTINEZ
and JESSICA CAMARDA,
on behalf of themselves, _, .
FLSA Collective Plaintiffs and the Class , Civil Action No.: CV 13-7411
Plaintiffs, Tomlinson, M.J.

-against-

AYKEN, INC., et al.,
Defendants.
we ee ew ee ee ee eee X
OPT OUT FORM

Complete and mail this Opt Out Form by [ ], 2019 to:
Advanced Litigation Strategies, LLC
148 W. 24" St., 8" Floor
New York, New York 10011
I DO NOT WANT TO JOIN THE LAWSUIT pending in the United States District
Court for the Eastern District of New York, Case No. 13-cv-7411.
IF YOU SEND IN THIS FORM YOU WILL NOT RECEIVE ANY MONEY FROM THE

SETTLEMENT.

Date:

 

Signature

 

Print Name

4832-1008-1704.1 8
Case 2:13-cv-07411-AKT Document 168-1 Filed 12/02/19 Page 27 of 54 PagelD #: 1400

EXHIBIT B
 

 

Location Employee Name Hire Date Term Date

FISH ON MAIN ABARCA, ROXANA 10/22/2007 4/6/2011
Rockville Center ABBRUZZESE, HANNAH 6/16/2008 9/2/2008
BALDWIN ABREU ALFONSO, ALEXANDER 9/13/2015 9/20/2015
Westbury ACEVEDO, ALEXIS 2/16/2009 5/4/2009
Rockville Center ACOSTA, IGNACIO 6/30/2008 8/6/2012
Westbury ACOSTA, SAVINO 5/23/2016 11/4/2016
BALDWIN ACOSTA, WILLIAN 4/4/2011 4/12/2011
Rockville Center ACOSTA, WILMER 2/18/2008 1/22/2016
BALDWIN ADEYEMI, AYOADE 7/14/2008 8/25/2008
Westbury AGHABEKIAN, DIANA 12/7/2015 3/11/2016
BALDWIN AGUIAR, DAVID 7/28/2008 8/18/2008
FISH ON MAIN AGUILAR, DAVID 4/25/2011 9/5/2011
Westbury AGUILAR, JUAN 3/23/2009 10/18/2009
BALDWIN AIELLO, RYAN 8/22/2011 12/5/2011
MARKETPLACE AKHTER, SHAGOR 12/15/2008 2/8/2010
PLAINVIEW ALARCON, FERMIN 9/3/2001 12/27/2013
PLAINVIEW ALARCON, SIDRONIO 9/2/2008 9/22/2008
PLAINVIEW ALATORRE, JUAN CARLOS 11/16/2009 3/25/2016
BALDWIN ALAVAREZ, JOSE 7/14/2008 7/28/2008
BALDWIN ALBARENGA, JORGE 6/25/2012 6/29/2012
PLAINVIEW ALBERTO, RIVAS 10/18/2010 1/0/1900
PLAINVIEW ALCANTARA, LEONARDO 5/26/2008 6/16/2008
BALDWIN ALEXANDER, MITCHEL 8/17/2009 11/3/2009
PLAINVIEW ALFONSI, MARCO 5/11/2014 10/5/2014
PORT WASHINGTON ALFONSO MARTINEZ, CARLOS 9/8/2016 11/25/2016
BALDWIN ALLISON, DAWAN 8/22/2016 12/4/2016
BALDWIN ALLOCCO, NICOLE 2/6/2012 3/26/2012
PLAINVIEW ALMONTE, JOSE 7/16/2007 9/2/2008
BALDWIN ALTUZAR, ALFONSO 4/12/2010 6/15/2010
Westbury ALVARADO, ALBERTO 7/28/2008 2/17/2010
Westbury ALVARADO, CARLOS 5/12/2008 11/2/2009
FISH ON MAIN ALVARADO, DAVID 11/8/2010 12/29/2010
MARKETPLACE ALVARADO, GLORIA 6/23/2012 6/7/2016
PORT WASHINGTON ALVARADO, JONATHAN 8/31/2014 11/2/2014
PLAINVIEW ALVARADO, JUAN CARLOS 12/15/2008 1/12/2009
BALDWIN ALVARADO, NERY 1/24/2011 6/29/2012
PORT WASHINGTON ALVAREZ SOLORZANO, ABIDAID 9/7/2009 5/31/2010
MARKETPLACE ALVAREZ, EDER 9/7/2009 9/7/2010
PLAINVIEW ALVAREZ, JOSE 10/14/2007 2/25/2008
BALDWIN ALVISURIS, RUBEN 2/14/2011 3/28/2011
GREAT NECK ALZATE, CLAUDIA 4/19/2016 12/30/2016
PLAINVIEW AMAYA, MIGUEL 5/26/2008 1/0/1900
 

 

Location Employee Name Hire Date Term Date

MARKETPLACE AMBROSIO, DARWIN 2/6/2012 6/18/2012
PLAINVIEW AMES, CAITLIN 3/12/2012 4/2/2012
BALDWIN AMIN, LAILA 5/28/2012 6/25/2012
BALDWIN AMINE, CHAHID 9/4/2007 3/31/2008
MARKETPLACE AMON, GERMAN 4/28/2008 5/5/2008
Westbury ANDERSON, SAVENIA 5/18/2009 10/18/2009
PLAINVIEW ANDREWS, MICHELLE 10/20/2003 3/14/2011
PORT WASHINGTON ARAUJO, JESSICA 10/5/2014 12/7/2014
PLAINVIEW ARAUJO, JHONATAN 12/22/2014 4/26/2015
BALDWIN ARBELAEZ, PAMELA 12/22/2008 6/1/2009
PLAINVIEW ARENA, JESSICA 1/3/2011 3/21/2011
Westbury . AREVAL, ROBERTO 3/17/2008 1/6/2009
BALDWIN ARGUETA, ANTONIO 9/7/2014 12/28/2014
PORT WASHINGTON — ARIAS, ALEXIS 4/18/2016 1/0/1900
Westbury ARIAS, JIMME 11/3/2008 12/14/2009
FISH ON MAIN ARIAS, JOSE 5/21/2012 7/5/2012
BALDWIN ARIAS, SALVADOR 4/16/2012 4/23/2012
BALDWIN ARITA, GOBANI 2/27/2012 3/12/2012
BALDWIN ARITA, SAMUEL 10/13/2008 4/13/2009
Westbury ARIZAGA, SUSANA 12/13/2004 2/4/2008
BALDWIN ARRIOLA GOMEZ, SATURNINO 12/7/2014 12/14/2014
PORT WASHINGTON ASANOVA, KHATIDZHE 9/29/2008 10/20/2008
Rockville Center ASPINALL, DEMAR 8/17/2014 9/6/2015
BALDWIN ATIBA, KWASI 3/30/2015 3/29/2015
PORT WASHINGTON ATLAS, JOEL 11/2/2015 2/19/2016
PLAINVIEW AUKSTOLIS, SARA ROSE 7/8/2013 10/9/2015
PORT WASHINGTON AULD, SARA 6/5/2012 7/12/2012
Westbury AVALOS, HERBERT 7/25/2016 11/4/2016
BALDWIN AVELAR, CINTHIA 5/27/2015 8/16/2015
BALDWIN AVELAR, WIL 5/2/2011 5/31/2015
Westbury AVILA, DAVID 7/7/2015 7/5/2015
PORT WASHINGTON = Aviles, Bryan 7/27/2014 8/17/2014
PORT WASHINGTON AYALA SANDOVAL, MIGUEL 2/10/2016 7/17/2016
FISH ON MAIN AYALA, KATHLEEN 8/4/2016 8/7/2016
PORT WASHINGTON AYDOGMUS, AZIME 4/19/2004 7/31/2016
PLAINVIEW AYVAZ, SUAT 1/21/2007 9/7/2008
BALDWIN BABB, JARREK 6/14/2010 8/30/2010
Rockville Center BACTRES, ORLANDO 8/8/2011 5/7/2012
PORT WASHINGTON BADZIM, CHRISTINE 11/8/2010 11/22/2010
BALDWIN BALCHI, ALLISON 3/19/2012 6/4/2012
BALDWIN BAMBERGER, LAURA 10/8/2007 1/20/2008
PLAINVIEW BANEGAS, ALEXANDER 10/12/2014 10/19/2014

8/24/2014

1/0/1900
 

 

Location Employee Name Hire Date Term Date

PLAINVIEW BANEGAS, KELBIN LEONIDAS 5/5/2015 1/0/1900
FISH ON MAIN BARAHONA, EMELY 11/3/2015 41/0/1900
PORT WASHINGTON  Baratian, Bryan 6/29/2014 8/10/2014
PLAINVIEW BARBUCK, MELISSA 8/1/2011 10/4/2015
PORT WASHINGTON BARRERA, CARLOS 9/1/2015 10/2/2016
PORT WASHINGTON BARRERA, MANUEL 3/23/2015 5/17/2015
FISH ON MAIN BARRERA, MANUEL MESIAS 10/10/2010 3/22/2013
BALDWIN BARRIENTOS, JOSE 3/24/2008 6/23/2008
Westbury BARRIENTOS, LUIS 4/29/2007 9/29/2008
MARKETPLACE BARTLEY, NEFETIA 9/29/2008 12/29/2008
PORT WASHINGTON Bass, Fevziye 8/10/2014 10/2/2016
Westbury BATRES, MICHAEL 3/16/2009 5/4/2009
PORT WASHINGTON — BATRES, WILLIAM 4/7/2016 4/17/2016
PORT WASHINGTON BAUTISTA VALLEJO, VICTOR EFRAIN 10/25/2010 1/0/1900
PORT WASHINGTON BELEN, GURKAN 4/7/2008 8/4/2008
Westbury BELLUCCI, CHORTNEY 2/25/2008 7/21/2008
Rockville Center BELTRAN, JACKIE 9/1/2008 10/6/2008
BALDWIN BENIGNO, SANCHES 4/14/2008 , 6/9/2008
Westbury BENITEZ, CAROLINA 3/10/2008 7/7/2008
BALDWIN BENT, OMAR! 10/12/2014 10/19/2014
FISH ON MAIN BERNAL, KEVIN 9/2/2008 9/21/2009
Westbury BERNARD, SHAMEL 8/25/2008 2/2/2009
MARKETPLACE BHUIYAN, NISHUFAR 3/23/2009 2/15/2010
FISH ON MAIN BIDIKOV, LIUBA 8/31/2011 9/21/2012
PLAINVIEW BIRINCI, NERMIN 12/10/2007 5/5/2008
Westbury BISCARFI, ANNAMARIE 10/20/2008 1/19/2009
MARKETPLACE BISONO, ROSA MARIA 5/18/2015 6/28/2015
BALDWIN BLACK, MATTHEW 6/25/2012 8/24/2012
BALDWIN BLANCO, STANLEY 2/23/2015 3/15/2015
Rockville Center BLISS, LORRAINE 4/28/2008 1/22/2016
Westbury BLOOMSTON, JACKSON 6/24/2015 11/15/2015
MARKETPLACE BOGDANICH, PETER 5/14/2012 8/31/2012
BALDWIN BOGLE, VIRGINIA 6/28/2012 1/0/1900
Westbury BONILLA, ALFREDO 8/13/2007 9/22/2008
Rockville Center BONILLA, INGRID 1/6/2009 1/17/2014
Westbury BONILLA, MARIA 10/6/2008 11/10/2008
PLAINVIEW BONILLA, RAMON 4/19/2010 12/27/2010
BALDWIN BONILLA, VANESSA 10/25/2010 12/13/2010
Westbury BONILLA, VANESSA 9/8/2008 10/20/2008
FISH ON MAIN BOODAGHIAN, JAMES 3/21/2016 5/23/2016
PORT WASHINGTON Bor, Carla Melissa 11/4/2013 2/16/2014
FISH ON MAIN BOWLER Ill, EUGENE 11/11/2015 11/29/2015
 

 

Location Employee Name Hire Date Term Date

MARKETPLACE BOWLES, CHRISTINE 7/4/2011 7/25/2011
MARKETPLACE BOWNE, TAYLOR 12/6/2010 2/7/2011
GREAT NECK BOYLE, JOHN 9/27/2016 10/28/2016
MARKETPLACE BRACCHI, GABRIELA 5/17/2010 7/5/2010
PLAINVIEW BRAVO, WILY 4/28/2008 6/30/2008
PORT WASHINGTON BREITBARD, SABINA 10/26/2014 2/8/2015
MARKETPLACE BRIZUELA, FREDY 11/27/2006 6/1/2009
BALDWIN BROCKING, DEVIN 6/22/2009 9/7/2009
BALDWIN BROWN, AYANNA 7/5/2016 6/27/2016
BALDWIN BROWN, JAVOUGHNIE 7/27/2014 3/15/2015
FISH ON MAIN BROWN, JERMAINE 11/10/2015 11/8/2015
Westbury BROWN, KAMANI 6/9/2008 7/7/2008
PORT WASHINGTON BRUMA, LIUBA 8/3/2009 11/23/2009
Rockville Center BUENO, DAVID 11/26/2012 5/24/2015
FISH ON MAIN BULLOCK, KENNETH 5/9/2016 5/23/2016
BALDWIN BUNTING, JOHN 9/7/2009 11/23/2009
BALDWIN BURNS, RACHAEL 3/19/2007 5/14/2012
BALDWIN BURNS, SARITA 4/4/2011 5/23/2011
Westbury CABRERA ACOSTA, ELMER 7/13/2014 11/4/2016
FISH ON MAIN CACCESE, ANNE 8/17/2014 3/22/2015
BALDWIN CADET, KELSIA 6/23/2015 7/5/2015
MARKETPLACE CAIAZZO, CHERYL 4/27/2009 11/28/2010
Westbury CAJAMARCA, JORGE 11/18/2007 4/18/2016
Westbury CAJAMARCA, MILTON 3/17/2008 3/11/2016
Rockville Center CALAZZO, CHERYL 6/15/2010 10/4/2010
MARKETPLACE CALDERON, MANUEL 3/30/2015 1/0/1900
FISH ON MAIN CALDERON, MANUEL HIDALGO 9/7/2009 1/0/1900
MARKETPLACE CALDERON, MIRIAM 11/23/2009 12/13/2010
Westbury CALDERON, SIRIA 7/21/2008 9/29/2008
FISH ON MAIN CALLAHAN JR, PATRICK 11/3/2015 11/15/2015
FISH ON MAIN CALLAHAN, CHRISTOPHER 10/25/2015 11/18/2015
PLAINVIEW CALLES MANCIA, JAIRO 10/26/2015 1/0/1900
PLAINVIEW CAMGOZ, FEHMI ATES 4/4/2005 11/16/2014
BALDWIN CAMPBELL, TIARA 5/10/2010 6/15/2010
PORT WASHINGTON CANDIDO, ALEXANDER 8/10/2014 9/28/2014
FISH ON MAIN CANDON, JEAN CLAUDE 11/3/2015 1/4/2016
BALDWIN CANELA RODRIGUEZ, ANTONIO 3/19/2012 4/23/2012
Westbury CANELA, RAMON 6/2/2015 7/5/2015
BALDWIN CANHAM, KELLY 7/28/2008 8/18/2008
BALDWIN CANO, JORGE 10/18/2015 10/25/2015
BALDWIN CAPELLAN, MARTIN 5/25/2014 10/12/2014
Westbury CARDENAS, ANDREA 1/19/2009 3/30/2009
 

 

Location Employee Name Hire Date Term Date

BALDWIN CARDONA, AMADO 11/17/2008 6/1/2009
PLAINVIEW CARDOZA SANTOS, JOSE RICARDO 12/27/2010 5/30/2011
Rockville Center CARMAN , THOMAS 6/2/2008 9/2/2008
BALDWIN CARMEN, COLLEEN 4/26/2010 9/20/2015
Westbury CARRION, FRIDA 10/15/2007 7/20/2009
BALDWIN CARTAGENA, CARLOS 6/1/2009 6/15/2009
GREAT NECK CARTAJENA, DALIA 8/8/2016 1/0/1900
BALDWIN CARVAJAL, NELSON 6/16/2008 4/25/2010
PLAINVIEW CASEY, PETER ANDREW 10/15/2007 7/13/2009
PORT WASHINGTON Castellano, Selvin 11/25/2013 4/13/2014
GREAT NECK CASTILLO, JOHANNA 1/4/2016 3/13/2016
MARKETPLACE CASTILLO, OMAR NELSON 6/27/2011 11/21/2011
Rockville Center CASTILLO, TRAVIS 10/1/2007 3/10/2008
PORT WASHINGTON CASTRO SEGOVIA, ANTONIO 7/19/2010 10/25/2010
PLAINVIEW CASTRO, NESTOR RODOLFO 3/21/2011 3/28/2011
FISH ON MAIN CASTRO, PATRICIO 7/26/2010 11/28/2010
FISH ON MAIN CATALAN, ERICK JOEL 5/2/2011 3/22/2015
BALDWIN CAVALIERE, KERI 8/3/2009 2/15/2010
Westbury CENTURION, ANGELICA 1/19/2009 5/18/2009
Westbury CERRITOS, JUAN 4/4/2011 11/4/2016
PLAINVIEW CESARANO, LINDSAY 8/22/2016 1/0/1900
Westbury CESARANO, MICHELLE 3/4/2013 5/22/2016
BALDWIN CESARARO, ERICA 5/28/2012 3/7/2014
BALDWIN CHALAS BRITO, JAIRO 1/23/2012 9/13/2013
PLAINVIEW CHAN, NAEUN 3/12/2012 6/18/2012
MARKETPLACE CHANTA, CATHLEEN IVETTE 4/12/2010 6/28/2010
PORT WASHINGTON CHANTA, ERIKA 1/19/2016 5/22/2016
PLAINVIEW CHAVEZ, JEFFRIN 4/28/2008 5/5/2008
Westbury CHAVEZ, MARTHA 4/21/2008 11/3/2008
PLAINVIEW CHEVERRIA, MARCELINO 4/7/2008 6/2/2008
PLAINVIEW CHICAS, JOSUE 5/5/2015 5/3/2015
BALDWIN CHICUREL, MICHAEL 8/1/2011 12/5/2011
PORT WASHINGTON = CHILIN-DURAN, WILMAN 9/7/2009 8/1/2014
BALDWIN CHKHAIDZE, VAKHO 4/9/2012 6/29/2012
PORT WASHINGTON Chrapliwy, Erika 11/18/2013 6/1/2014
MARKETPLACE CHRISTENSEN, BRUCE 4/9/2016 4/18/2016
MARKETPLACE CHUA, ERIKA 8/9/2010 9/14/2012
MARKETPLACE CHUA, KARL 8/28/2011 6/4/2012
PLAINVIEW CIAMPO, EMALEE 8/30/2010 1/2/2015
PLAINVIEW CIRAULO, DEREK 9/5/2011 11/1/2011
FISH ON MAIN CISNEROS, DAVID 3/24/2016 1/0/1900
Westbury CLARK, CINDY 12/1/2008 1/26/2009
 

 

Location Employee Name Hire Date Term Date

BALDWIN CLARK, DANIEL 5/28/2012 7/25/2014
PLAINVIEW COHEN, KERRIANNE 12/12/2011 8/9/2012
BALDWIN COLAO, KRYSTAL 6/16/2008 6/30/2008
Westbury COLEBUT, JOSEPH 7/28/2015 10/1/2015
FISH ON MAIN COLEMAN, NICHOLAS 6/23/2016 9/30/2016
PLAINVIEW COLINDRES, OSCAR 8/6/2012 1/0/1900
Rockville Center COLLADO, DAURY 1/2/2012 3/15/2012
Westbury COLLADO, MARTIN 11/23/2009 2/17/2010
Westbury COLLADO, SANDRO 4/8/2007 2/17/2010
Rockville Center COLLADO, SAURI 6/6/2011 11/30/2012
BALDWIN COLON, NICOLE 6/16/2008 4/12/2015
PLAINVIEW COMPOS RODRIGUEZ, JOSE 6/16/2008 6/23/2008
PLAINVIEW CONGERO, JENNIFER 1/9/2012 3/12/2012
MARKETPLACE CONTINO, GLORIA 4/19/2010 11/28/2010
Westbury CONTRERAS, ERICK 3/16/2009 2/17/2010
BALDWIN CONTRERAS, JOSE 6/2/2008 6/9/2008
Rockville Center CORDOVA, JOSE 1/4/2016 1/22/2016
GREAT NECK CORDOVA, JOSE 5/6/2013 9/5/2015
Rockville Center CORDOVA, JULIO 6/28/2010 5/7/2012
PORT WASHINGTON Coronel, Claudia 11/18/2013 6/29/2014
FISH ON MAIN CORONEL, JOSE 8/31/2014 10/14/2016
FISH ON MAIN CORONEL, JUAN CARLOS 2/22/2010 3/8/2010
FISH ON MAIN CORONEL, LUIS MARIO 9/7/2009 6/28/2012
FISH ON MAIN CORONEL, MIGUEL 8/2/2010 12/29/2010
PORT WASHINGTON CORONEL, MIGUEL ANGEL 9/7/2009 3/22/2013
FISH ON MAIN CORONEL, MIGUEL RICARDO 3/14/2016 3/21/2016
FISH ON MAIN CORONEL, RODRIGO 7/14/2008 3/12/2012
FISH ON MAIN CORONEL, SEGUNDO 9/28/2009 3/12/2012
Westbury CORTEZ ROMERO, ALVARO 10/12/2015 11/1/2015
Westbury CORTEZ, OSCAR 12/15/2008 3/2/2009
BALDWIN CORVOISIER, TRACY 10/31/2011 1/23/2012
PLAINVIEW COSKUN, SUAT 2/12/2007 9/4/2016
MARKETPLACE CREARY, KASHEBA 9/20/2010 10/18/2010
BALDWIN CROUTIER, GEORGE 7/14/2008 9/8/2008
BALDWIN CRUZ, CARLOS 4/26/2010 2/22/2015
BALDWIN CRUZ, CECILIA 9/13/2010 1/0/1900
BALDWIN CRUZ, ELMER 9/12/2011 12/5/2011
Rockville Center DALESSANDRO, KAITLYN 5/31/2010 10/4/2010
PLAINVIEW DANIELLE, D'ELIA 8/30/2016 1/0/1900
FISH ON MAIN D'ANNONZIO, LAUREN 9/17/2007 8/4/2008
FISH ON MAIN D'ANNUNZIO, ASHLEY 9/17/2007 8/4/2008
FISH ON MAIN D'ANNUNZIO, GABRIELLE 9/17/2007 8/4/2008
 

 

Location Employee Name Hire Date Term Date

BALDWIN DAVIS, NYASIA 9/14/2015 1/0/1900
PLAINVIEW DELAKAS, SPIRO 5/21/2012 9/8/2012
PORT WASHINGTON DELAO, LUIS 11/3/2015 1/0/1900
Westbury D'ELIA, LETITIA 8/31/2009 10/7/2016
MARKETPLACE DELLEGAR, AMANDA LAUREN 3/8/2016 6/2/2016
Westbury DEMELFt, CARISSA 1/7/2008 11/23/2009
BALDWIN DEMIRAKOS, ALEXANDRA 1/7/2008 5/27/2008
PORT WASHINGTON DESANTI, RENATO 5/11/2009 1/18/2013
BALDWIN DESIMONE, JENNIFER 8/2/2010 8/30/2010
PORT WASHINGTON DESIMONE, LAUREN 6/2/2015 8/16/2015
BALDWIN DI CROCE, JACKIE 11/1/2010 3/28/2011
FISH ON MAIN DIAZ CRUZ, JOEL 11/3/2015 4/18/2016
BALDWIN DIAZ GARCIA, JAVIER 11/10/2015 5/23/2016
BALDWIN DIAZ, CHRISTOPHER 2/12/2007 7/6/2009
BALDWIN DIAZ, ELVIN 8/7/2006 10/27/2008
BALDWIN DIBENEDETTO, LORRAINE 11/14/2005 7/27/2009
FISH ON MAIN DIOUT, ELIMANE 11/3/2015 10/25/2015
FISH ON MAIN DIVITTORIO, GRACE 11/16/2015 11/29/2015
GREAT NECK DOLGIN, RACHEL 6/23/2015 6/28/2015
GREAT NECK DOMINGUEZ, LESLYE 8/6/2012 12/14/2014
PORT WASHINGTON DONADO, RAFAEL ANGEL 3/16/2016 5/22/2016
BALDWIN DRAKOPOULOS, MARIA 1/24/2011 12/5/2011
BALDWIN DRAKOPOULOS, NEKTARIA 5/19/2008 9/8/2008
PLAINVIEW DUARTE, EVELYN 4/19/2010 7/19/2010
BALDWIN DUARTE, GEORGE 3/9/2009 7/6/2009
MARKETPLACE DUHIG, JAMES 4/12/2010 12/28/2012
BALDWIN DUNCAN, NICOLE 7/20/2014 11/2/2014
BALDWIN DURAN, RANDY JOSE 5/12/2015 8/23/2015
BALDWIN DURAN-GORIS, EDINSON 4/30/2012 6/4/2012
PLAINVIEW DYRSSEN, TRACY 4/9/2012 4/30/2012
Rockville Center EARNEST, KYRA 7/5/2006 12/29/2008
Westbury ECTOR, CACERED 6/16/2008 7/28/2008
BALDWIN EGGERS, ZACK 9/7/2009 10/4/2009
MARKETPLACE EHLERS, LINDA 2/14/2011 6/6/2011
Rockville Center EID, JILLIAN 5/19/2008 9/2/2008
PLAINVIEW ELLIOT, DAVINA 9/14/2009 4/23/2010
PLAINVIEW EMILIANO, ISMAEL 1/5/2016 3/28/2016
PORT WASHINGTON EMRE, AZER 4/14/2008 6/30/2008
PLAINVIEW ERAZO, OLGA 2/6/2012 3/12/2012
MARKETPLACE ERICSSON, PETRA 4/26/2010 6/28/2010
Rockville Center ESCOBAR, ANJEL RIVERA 9/22/2015 1/15/2016
MARKETPLACE ESPINO DE MENDIOLAZA, SONIA 6/6/2011 12/28/2012
 

 

Location Employee Name Hire Date Term Date

BALDWIN ESPINO, JESSE 4/20/2015 5/17/2015
PLAINVIEW ESPINOZA, DIEGO 4/16/2007 11/2/2012
FISH ON MAIN ESTEBAN, SAMUEL 5/9/2011 3/12/2012
BALDWIN ESTEVEZ, JHAN 6/9/2016 8/16/2016
BALDWIN EUCEDA, JOSE 10/26/2009 3/15/2010
PLAINVIEW EVANGELIOU, VIKTORIIA 4/4/2011 11/21/2011
FISH ON MAIN FAHEY, MITCHELL 12/9/2015 12/13/2015
Westbury FAIGENBLAT, ELY 8/19/2013 11/4/2016
FISH ON MAIN FALZONE, SALVATORE 12/9/1996 6/13/2016
Rockville Center FANDINO, CHRISTIAN 4/5/2010 6/6/2011
Westbury FARLEY, THERESA 2/4/2008 4/28/2008
Rockville Center FARRINGTON, DANIEL 1/30/2012 12/14/2012
PORT WASHINGTON  FEARN, LISA 7/20/2014 9/9/2016
BALDWIN FERNANDEZ ORTEGA, ALEJANDRO 10/12/2016 11/6/2016
BALDWIN FEROZE, ANDY 9/28/2009 10/4/2009
BALDWIN FERRARA, EMILY 10/31/2011 1/23/2012
BALDWIN FERREIRA-ESTEVEZ, JHAN CARLOS 5/30/2016 6/27/2016
BALDWIN FERREIRAS, JOHANNOVICH 10/18/2010 10/25/2010
PLAINVIEW FIGUEROA, JOSE 2/23/2009 3/9/2009
PLAINVIEW FIGUEROA, MELVIN 2/14/2011 3/21/2011
GREAT NECK FINKLE, EMILY 3/26/2012 10/26/2014
MARKETPLACE FIORE, MICHAEL 8/16/2016 1/0/1900
Rockville Center FIORENTINO, CARMEN 7/24/2006 1/15/2016
BALDWIN FISCHETTI, THOMAS 8/31/2014 2/19/2016
PLAINVIEW FISHELBERG, ADAM 10/28/2015 11/8/2015
BALDWIN FITZPATRICK, LINDSAY 7/27/2009 8/17/2009
Westbury FLEIGNER, LAUREN 8/24/2009 12/7/2009
PLAINVIEW FLORES MARTINEZ, ORLANDO 12/8/2008 1/12/2009
FISH ON MAIN FLORES, CARLOS 7/13/2014 12/21/2014
PLAINVIEW FLORES, EDWIN 9/3/2015 9/13/2015
MARKETPLACE FLORES, FABIAN 9/7/2009 4/5/2010
FISH ON MAIN FLORES, MANUEL FREDDY 9/7/2009 11/15/2012
Westbury FLORES, MIGUEL 12/19/2014 10/12/2014
PLAINVIEW FLORES, OSCAR 6/2/2016 5/16/2016
BALDWIN FLORES, PHILIP 3/1/2010 5/23/2011
Westbury FLORES, ROSA 5/9/2016 5/16/2016
PLAINVIEW FLORES, ZEFERINO 11/27/2006 4/14/2008
PLAINVIEW FOGARY, TIMOTHY 4/30/2012 10/19/2012
PLAINVIEW FORSYTH, DANIAL 3/5/2012 6/22/2012
FISH ON MAIN FOWLER, RYANNE 7/25/2011 3/12/2012
FISH ON MAIN FRANCIA, JONATHA 11/9/2015 5/2/2016
BALDWIN FRANK, ERICA 7/13/2009 2/1/2015
 

 

Location Employee Name Hire Date Term Date

Westbury FULLIAM, SYLVIA 2/25/1999 3/31/2016
GREAT NECK GAITAN ZELAYA, MARIANO 4/25/2016 5/9/2016
GREAT NECK GAITAN, NESTOR 2/29/2016 12/16/2016
BALDWIN GALAN, SASHA 11/21/2015 12/6/2015
GREAT NECK GALATYN, YANA 10/18/2015 11/8/2015
Westbury GALAZIN, MEGAN 3/16/2009 3/23/2009
GREAT NECK GALEAS, MARVIN 8/6/2012 8/16/2015
GREAT NECK GALIANO, DANIELLE 8/31/2015 7/22/2016
Westbury GALINDO, GLORIA 4/21/2008 6/9/2008
Rockville Center GALINDO, LEONEL 3/9/2014 6/13/2016
PORT WASHINGTON GALVEZ, DANIEL 4/14/2015 6/7/2015
BALDWIN GAMBOA, JOSE 3/3/2008 6/15/2010
FISH ON MAIN GAMEZ, SERGIO 11/9/2015 5/2/2016
GREAT NECK GANPAT, KATHY ANN 11/4/2013 11/22/2015
BALDWIN GARCIA DURAN, ROBERTO 11/16/2015 11/29/2015
PORT WASHINGTON GARCIA GUDIEL, DENIS LEROY 12/22/2014 11/11/2016
Westbury GARCIA MORALES, JAVIER 6/15/2015 6/14/2015
BALDWIN GARCIA, ALEX 8/7/2006 10/11/2013
BALDWIN GARCIA, ANDRELLY 5/3/2010 1/24/2011
FISH ON MAIN GARCIA, CARDOVA 11/16/2015 12/20/2015
PLAINVIEW GARCIA, CIRILO 12/30/2013 5/24/2015
PLAINVIEW GARCIA, ISMAEL 3/26/2012 6/11/2012
PLAINVIEW GARCIA, JUAN 11/3/2008 12/15/2008
Rockville Center GARCIA, LEONEL 9/5/2011 4/27/2012
PORT WASHINGTON GARCIA, LISSETTE DEL CARMEN 7/20/2015 9/13/2015
PORT WASHINGTON GARCIA, MELVIN 8/30/2010 11/22/2010
Westbury GARCIA, REUBEN 10/26/2014 12/28/2014
BALDWIN GARCIA, VICTOR 3/8/2010 6/9/2015
MARKETPLACE GARCIA-CONTRERAS, ARCELY 9/7/2009 12/21/2009
PORT WASHINGTON GARNICA, JUAN 9/6/2010 8/16/2011
PLAINVIEW GENCHUR, NICOLE 5/31/2010 9/27/2010
PLAINVIEW GEORGES, DORINE LYNN 12/29/2008 4/23/2010
PLAINVIEW GEORGES, GLADINE 10/3/2011 4/20/2012
PLAINVIEW GEORGES, MARIE 8/18/2008 1/0/1900
BALDWIN GEREMIA, JENNIFER 5/19/2015 11/1/2015
PLAINVIEW GERMAN, ALBERTO 12/13/2010 3/7/2011
PORT WASHINGTON GERSON, MELARA 3/17/2015 6/7/2015
Rockville Center GEYER, ASHLEY 4/19/2010 5/31/2010
PLAINVIEW GEZERSU, MELODI 7/20/2014 12/14/2014
Westbury GIACOLA, JUDY 3/18/2007 4/14/2008
Westbury GIAMATTEO, KRISTIN 6/22/2009 2/17/2010
PLAINVIEW GIL, TOMAS 8/10/2009 4/12/2013
 

 

Location Employee Name Hire Date Term Date

Westbury GIRARD, INCA 5/21/2007 10/6/2008
Westbury GOKSEN, DENIZ 10/14/2013 6/1/2016
BALDWIN GOLDMAN, DIANA 9/27/2010 4/10/2011
PLAINVIEW GOLDSMITH, CHAD 3/5/2012 8/16/2012
PORT WASHINGTON Gomes Chinchilla, Jose Roberto 3/7/2014 8/31/2014
PLAINVIEW GOMES, JESSICA 3/1/2016 7/8/2016
Westbury GOMEZ, DARWIN 1/20/2015 6/28/2015
GREAT NECK GOMEZ, ELMER 3/17/2015 1/0/1900
BALDWIN GOMEZ, JOSE 6/23/2008 7/28/2008
PLAINVIEW GOMEZ, JUAN 6/16/2008 4/23/2010
FISH ON MAIN GONZALES JAQUES, ANGIE 12/9/2015 1/0/1900
FISH ON MAIN GONZALES, ARMANDO 8/16/2011 5/24/2012
PLAINVIEW GONZALES, JOSE 11/9/2014 11/30/2014
PORT WASHINGTON GONZALES, MARIO RAMIREZ 4/4/2011 5/25/2012
BALDWIN GONZALEZ, ALICIA 2/18/2008 7/28/2008
FISH ON MAIN GONZALEZ, DAVID 7/19/2016 1/0/1900
GREAT NECK GONZALEZ, GERMAN 8/6/2012 1/0/1900
FISH ON MAIN GONZALEZ, JOANNE 9/29/2008 5/3/2010
Rockville Center GONZALEZ, PEDRO 6/30/2008 5/11/2009
GREAT NECK GONZALEZ, RIGOBERTO 1/12/2016 1/0/1900
Westbury GOZUM, CORY ANNE 8/16/2016 8/21/2016
PORT WASHINGTON | Granda, Ivan 7/27/2014 8/31/2014
MARKETPLACE GRANT, DANIEL 9/4/2007 5/27/2008
Rockville Center GRANT, TAYLOR 6/23/2015 7/12/2015
Rockville Center GRECO, JANE 5/10/2010 3/30/2012
PLAINVIEW GRECO, VICTORIA 8/24/2015 2/26/2016
PORT WASHINGTON GREEN, JOHN 2/28/2014 1/0/1900
BALDWIN GROMLING, COURTNEY 8/11/2008 10/18/2015
PORT WASHINGTON GUALLPA-PIEDRA, MANUEL 1/6/2003 1/0/1900
Westbury GUEBARA, SANTOS 4/9/2007 2/17/2010
PORT WASHINGTON GUEROS, ANASTASIA 3/23/2009 4/6/2009
BALDWIN GUEVARA, ANTHONY 6/25/2012 11/23/2012
Westbury GUEVARA, JOSE 7/28/2008 7/28/2008
Westbury GUEVARA, ORLANDO 7/17/2007 2/17/2010
GREAT NECK GUILLERMO JUCO, DANIEL 4/29/2013 10/19/2014
FISH ON MAIN GUILLERMO MARTINEZ, EVELYN 6/30/2016 8/28/2016
Westbury GULSEN, EMRE 5/23/2005 8/4/2008
BALDWIN GUMA, JUSTINE 9/2/2008 11/3/2008
PLAINVIEW GUTIERREZ, JOSE 4/10/2006 12/6/2010
PORT WASHINGTON GUTIERREZ, MICHAEL 8/31/2014 3/1/2015
BALDWIN GUTIERREZ, ROBERTSON 4/16/2012 7/26/2012
PLAINVIEW HABERMAN, DANIELLE RAINA 9/15/2003 6/22/2009
 

 

Location Employee Name Hire Date Term Date

BALDWIN HARRIS, JASMINE 7/14/2015 8/16/2015
PLAINVIEW HARRISON, CLOYDE 5/6/2002 4/19/2010
PLAINVIEW HART, EVAN 9/29/2008 10/20/2008
PLAINVIEW HART, RYAN 11/9/2014 11/23/2014
FISH ON MAIN HASSAN, AYLIN 5/19/2009 8/3/2009
PORT WASHINGTON HASSAN, KENAN 9/8/2008 1/1/2015
PLAINVIEW HAVITERS, ALEXIS LEAH 6/30/2008 7/19/2010
PLAINVIEW HEIFERMAN, ALYSON 5/14/2012 6/18/2012
Rockville Center HENNIG, SANDRA 5/16/2011 8/25/2011
Westbury HENRIQUES, JASON 11/18/2007 2/4/2008
Westbury HENRY , LISA 3/19/2009 4/20/2009
Westbury HERBERT, GUARDADO 1/21/2008 3/17/2008
Westbury HERCULES, IRIS 11/5/2007 8/18/2008
MARKETPLACE HEREDIA, JOSE 5/16/2011 5/30/2011
FISH ON MAIN HERNANDEZ RAMIREZ, MARVIN 3/8/2016 7/10/2016
PLAINVIEW HERNANDEZ, ALEX 7/25/2016 12/9/2016
BALDWIN HERNANDEZ, ALFREDO 7/26/2010 1/24/2011
Rockville Center HERNANDEZ, ANDRES 3/17/2008 12/29/2008
PORT WASHINGTON HERNANDEZ, ANTONIO 9/29/2016 9/25/2016
FISH ON MAIN HERNANDEZ, FRANCISCO 7/25/2016 9/11/2016
GREAT NECK HERNANDEZ, GABRIELA 4/28/2015 1/0/1900
PORT WASHINGTON HERNANDEZ, JOSE 12/7/2015 8/28/2016
PLAINVIEW HERNANDEZ, MARGARITO 5/23/2016 5/25/2016
PLAINVIEW HERNANDEZ, MARTIN 11/11/2013 8/30/2015
PORT WASHINGTON HERNANDEZ, MAXIMILIANO 8/8/2016 1/0/1900
PLAINVIEW HERNANDEZ, MAXIMILIANO 7/25/2016 1/0/1900
Westbury HERNANDEZ, NEFTALI 10/20/2008 12/22/2008
PLAINVIEW HERNANDEZ, RAMON RUIZ 6/22/2014 10/12/2014
FISH ON MAIN HERNANDEZ, ROLANDO 4/23/2012 11/16/2014
BALDWIN HERNANDEZ, ROSENDO 12/2/2015 12/13/2015
PORT WASHINGTON HERNANDEZ, RUDI 8/31/2009 12/14/2009
Rockville Center HERNANDEZ, SANTOS 3/31/2008 6/15/2009
Westbury HERNANDEZ, STEVEN 4/13/2015 11/15/2015
FISH ON MAIN HERRERA VALLE, HECTOR 6/30/2016 6/27/2016
Westbury HERRERA, MARLON 8/10/2015 3/31/2016
BALDWIN HINES, KRISTAL 1/23/2012 6/1/2012
BALDWIN HOBBS, DAVID 3/1/2010 4/5/2010
BALDWIN HOBSON, KENDALL 6/23/2015 7/12/2015
GREAT NECK HOFFMAN, DAVID 5/24/2015 10/4/2015
Westbury HOGAN, SHANI 12/21/2015 4/10/2016
PLAINVIEW HONG, BRIAN HOON PYO 7/11/2016 7/10/2016
Westbury HOPPER, DANIELLE 4/14/2008 10/20/2008
 

 

Location Employee Name Hire Date Term Date

PORT WASHINGTON HOUSMAN, MYLES 8/10/2014 10/26/2014
PLAINVIEW HUANG, KEVIN 7/19/2016 7/24/2016
Westbury HUERTA, MIGUEL 11/10/2008 5/18/2009
MARKETPLACE HUERTA, SILVIA 8/30/2010 9/20/2010
PORT WASHINGTON HULTS, CHERYL 4/30/1996 11/15/2016
FISH ON MAIN HULTS, CRYSTAL 5/24/2010 5/29/2016
FISH ON MAIN HURTADO, IVANA 9/22/2008 8/3/2009
Westbury HUTCHINSON, KRYSTAL 6/30/2015 9/20/2015
MARKETPLACE HYMAN, PAUL 11/26/2010 6/20/2011
Westbury IACOVONE, MICHAEL 11/4/2013 5/3/2015
FISH ON MAIN INDJAGIK, JUAN 9/9/2002 9/5/2011
Westbury INGENERI-MORAN, ELLEN 11/10/2008 2/17/2010
BALDWIN INTERIANO, WENDY 5/14/2012 1/0/1900
BALDWIN INTERIANO, YANCI 10/19/2009 6/15/2010
FISH ON MAIN IOVINO, JENNIFER 11/11/2015 12/13/2015
Westbury ISMIK, ADNAN 3/10/2008 5/18/2009
BALDWIN JACKSON, KAYLA 4/26/2010 5/24/2010
BALDWIN JACOBO DERAS, EMILIO 3/10/2015 5/17/2015
Rockville Center JACOBO, JULIO CESAR 4/15/2013 3/29/2015
PLAINVIEW JANG, DAVID 5/5/2015 1/0/1900
Westbury JASER, SAMANTHA 8/3/2009 2/17/2010
GREAT NECK JEDIAN, YESHAYA 1/4/2016 3/7/2016
PORT WASHINGTON JEDLICKE, HERMI 5/11/2009 7/27/2009
BALDWIN JENKINS, JULIAN 4/4/2011 5/23/2011
BALDWIN JERONIMO, ISAIAS 9/29/2016 10/2/2016
Westbury JIMENEZ GUTIERREZ, LORENA 9/21/2014 11/1/2015
MARKETPLACE JOHNSTON, MATTHEW 5/23/2016 6/20/2016
Westbury JONES, JEREMY 9/7/2009 2/17/2010
FISH ON MAIN JUAREZ, OSMIN 5/30/2011 7/11/2014
BALDWIN JUERS, CONNOR 7/13/2009 11/22/2009
BALDWIN KANTERMAN, SAMANTHA 6/15/2010 8/30/2010
Westbury KAPLAN, PHILP 5/12/2008 7/7/2008
PLAINVIEW KARBUCZKY, GREGORY 12/12/2011 1/2/2012
BALDWIN KASLER, DOMINQUE 4/27/2009 6/15/2009
PLAINVIEW KAUDER, MATTHEW 12/22/2014 11/8/2015
MARKETPLACE KAVUS, IVETA 1/14/2015 4/12/2015
BALDWIN KAVUS, NURAY 4/17/2012 1/0/1900
PLAINVIEW KAYE, STEVIE 3/5/2002 9/27/2010
Westbury KELEMEN, CHRISTIE 4/20/2009 7/5/2009
Westbury KELES, CEREN 12/2/2015 5/30/2016
PLAINVIEW KELLY, NICHOLAS 8/24/2015 7/17/2016
BALDWIN KENNY, LOGAN 9/7/2009 9/28/2009
 

 

Location Employee Name Hire Date Term Date

BALDWIN KEOHANE, KRISTAL 7/27/2009 8/17/2009
BALDWIN KERCY, KATIA 4/21/2008 5/5/2008
BALDWIN KHALILI, SAKINEH 2/28/2011 3/28/2011
MARKETPLACE KHAN, LIAQUAT 12/29/2008 1/0/1900
Westbury KHARUFEH, SAMI 9/29/2008 10/20/2008
Westbury KILGANNON, CAITLIN 11/26/2012 5/10/2015
Westbury KIZIL, KORHEN 3/23/2009 10/19/2009
FISH ON MAIN KIZIL, SADIK 11/2/2015 11/29/2015
MARKETPLACE KJELLGREN, ERIKA 3/16/2009 6/14/2010
PLAINVIEW KLAS, TAMARA 8/14/2006 4/19/2009
FISH ON MAIN KNEZ, LAURENT 3/30/2016 4/4/2016
BALDWIN KNUDSEN, MAREN 6/15/2010 10/25/2010
PORT WASHINGTON KOKKORIS, DOMANIE 4/23/2012 5/25/2012
FISH ON MAIN KOLLNER, NANCY 12/23/2002 7/18/2014
Westbury KOPF, ERICA 10/22/2007 1/28/2008
PORT WASHINGTON KORKMAZ, SERAP 9/2/2008 10/26/2009
PORT WASHINGTON KOSE, AHMET 10/26/2009 8/2/2010
PLAINVIEW KRAVIT, ERIC 4/19/2010 10/3/2011
FISH ON MAIN KRIEGER, MARGARET 9/22/2008 3/23/2009
Westbury KUBAT, OSMAN 1/23/2009 2/16/2009
BALDWIN KUZNETSOYA, ELENA 8/24/2009 8/30/2010
FISH ON MAIN LABARTINO, DORINDA 6/28/2010 7/5/2012
Rockville Center LAIN, CHARLES 3/6/2007 5/31/2010
MARKETPLACE LAKIS, CHRISTINA ELENI 1/7/2011 6/20/2011
BALDWIN LAKRITZ, LAUREN 11/9/2009 12/13/2010
MARKETPLACE LAMBERTI, CASSANDRA 4/20/2015 4/19/2015
Westbury LANCASTER, SKYE 12/16/2008 1/6/2009
BALDWIN LARIN, JONATHAN 7/6/2009 12/14/2009
Westbury LARIOS, JACOBO 3/17/2008 6/9/2008
BALDWIN LAROCCA, CHAMP 6/9/2016 8/8/2016
FISH ON MAIN LASSER, SAMANTHA 2/2/2016 2/12/2016
PLAINVIEW LASTIHENES, MARYANNE 8/18/2008 8/17/2009
BALDWIN LAURI, TERESA 9/5/2011 7/14/2015
BALDWIN LAVAUD, SIMON 6/1/2009 6/22/2009
PLAINVIEW LAZO, JUAN 9/5/2000 2/15/2013
MARKETPLACE LAZO, MIGUEL 11/13/2006 42/13/2010
FISH ON MAIN LAZO, PATRICIO 8/1/2016 10/28/2016
FISH ON MAIN LAZO, VANESSA 12/9/2015 3/11/2016
BALDWIN LECKY, SADE 2/6/2012 4/23/2012
PLAINVIEW LEISMAN, DANIEL ELAZAR 8/3/2009 8/23/2010
FISH ON MAIN LELEKAKIS, ELAINE 1/1/2001 1/0/1900
PORT WASHINGTON Lema, Manuel 7/6/2014 7/20/2014
 

 

Location Employee Name Hire Date Term Date

Westbury LEON, JOSE 9/13/2016 11/4/2016
Westbury LEON, JUAN 9/3/2007 6/9/2008
Westbury LEON, SILVIA 10/6/2008 10/20/2008
BALDWIN LEONARD, DANIELLE 7/7/2008 7/14/2008
BALDWIN LEOPOLDO CONTRERAS, JOSE 12/7/2014 2/8/2015
BALDWIN LESSER, MADELINE 9/17/2007 1/28/2008
Rockville Center LEVINE, JESSICA 6/11/2012 6/28/2012
FISH ON MAIN LEWIS, AMANDA 4/26/2010 10/10/2010
GREAT NECK LIANG, GUIMAO 9/15/2015 1/10/2016
Westbury LIMAN, MUSERREF 10/3/2005 12/1/2008
BALDWIN LIMAS, LUIS 9/29/2008 10/13/2008
BALDWIN LINARES, DEBBIE 1/30/2011 3/12/2012
BALDWIN LINO, LUIS 7/19/2010 8/30/2010
BALDWIN LIPITZ, ERIKA 5/24/2010 8/30/2010
MARKETPLACE LIU, PRESTON 5/30/2011 7/4/2011
BALDWIN LOPEZ RAMIREZ, JEREMY EMMANUEL 4/20/2015 8/21/2016
PORT WASHINGTON LOPEZ TORRES, ALEXANDER 9/8/2016 1/0/1900
BALDWIN LOPEZ, CELIO 2/28/2011 12/5/2011
Westbury LOPEZ, EDGAR 5/12/2008 7/7/2008
PORT WASHINGTON LOPEZ, ELDER 7/29/2013 6/7/2015
PORT WASHINGTON LOPEZ, ELDER 12/26/2011 6/7/2015
PLAINVIEW LOPEZ, ERNESTO 4/20/2009 6/22/2009
PLAINVIEW LOPEZ, JULIO 2/18/2008 3/24/2008
PORT WASHINGTON LOPEZ, MANOLO 11/16/2014 3/29/2015
PLAINVIEW LOURIDO, CAMILO 4/6/2009 4/27/2009
MARKETPLACE LOWE, JAMES 6/13/2016 8/7/2016
BALDWIN LOZANO, ANTONIO 11/1/2010 1/24/2011
Westbury LOZANO, ERLING 2/3/2015 3/8/2015
FISH ON MAIN LUC, LUIS 11/11/2015 9/11/2016
Rockville Center LUCAS, CYNTHIA 4/18/2011 6/6/2011
BALDWIN LUGO, KATHRYN 5/10/2010 12/5/2011
BALDWIN LUNA, CARLOS 3/31/2008 7/7/2008
BALDWIN LYERLY, SIERRA 3/14/2016 8/28/2016
GREAT NECK LYNCH, AMANDA 4/5/2016 5/16/2016
BALDWIN MACCARONE, LAUREN 9/7/2014 9/14/2014
Westbury MACCHIO, NICOLE 12/10/2007 12/1/2008
BALDWIN MACKIN, BRIAN 8/25/2015 9/20/2015
Westbury MADRID CARDOZA, NELSON 12/7/2014 1/18/2015
Westbury MADRID, MARTHA 7/30/2007 2/25/2008
PLAINVIEW MAGNANI, GRACE 3/28/2011 4/18/2011
MARKETPLACE MAJANO, JULIO 1/16/2012 5/4/2012
PLAINVIEW MALDANADO ALVAREZ, WILFREDO 7/14/2008 9/2/2008
 

 

Location Employee Name Hire Date Term Date

Rockville Center MALDONADO, ANTONIO 12/29/2008 1/24/2011
BALDWIN MALDONADO, DANILO 1/25/2016 3/20/2016
BALDWIN MALDONADO, JOSE 4/28/2015 2/26/2016
PLAINVIEW MALDONADO, JOSE GUSTAVO 10/26/2014 3/8/2015
Westbury MALDONADO, JUAN JOSE 7/8/2013 5/9/2016
Rockville Center MALDONADO, ROSALI 9/13/2010 5/2/2011
BALDWIN MANCILLA, PEDRO 7/23/2007 7/7/2008
PORT WASHINGTON = Mani, Dejvi 8/31/2014 9/21/2014
BALDWIN MANLEY JR, ADRIAN 7/14/2015 8/16/2015
Westbury MARIBOLI GUTIERREZ, RAUL 2/2/2009 5/4/2009
BALDWIN MARIN, JORDAN 5/27/2015 6/14/2015
Westbury MARINA, PAUL 1/19/2009 3/2/2009
FISH ON MAIN MARQUINA, CARLOS 8/9/2010 3/5/2012
PORT WASHINGTON MARQUINA, JULIO 9/7/2009 1/0/1900
BALDWIN MARRERO, JESSICA 8/24/2009 9/18/2009
BALDWIN MARSHALL, JOHN 11/22/2010 12/13/2010
BALDWIN MARTE DIAZ, FRANCISCO 3/21/2016 5/23/2016
BALDWIN MARTE, ARSENO 6/20/2011 7/31/2011
PLAINVIEW MARTIN, JENNY 10/13/2008 8/24/2012
PLAINVIEW MARTINEZ- HERNANDEZ, JULIO 12/14/2009 2/15/2011
PORT WASHINGTON MARTINEZ, ALEJANDRO 4/25/2016 11/9/2016
PORT WASHINGTON MARTINEZ, CARLOS 8/3/2014 7/31/2016
PORT WASHINGTON MARTINEZ, CARLOS 6/1/2009 7/31/2016
FISH ON MAIN MARTINEZ, DIEGO 3/14/2014 3/22/2015
Westbury MARTINEZ, ERICK 4/11/2016 11/14/2016
GREAT NECK MARTINEZ, FABRICIO 5/23/2016 5/10/2016
Rockville Center MARTINEZ, JAIRO 8/9/2010 10/4/2010
PLAINVIEW MARTINEZ, JUAN CARLOS 10/12/2014 10/26/2014
Rockville Center MARTINEZ, KEVIN 4/6/2015 5/17/2015
FISH ON MAIN MARTINEZ, MANUEL 8/12/2013 12/21/2014
BALDWIN MARTINEZ, MARCOS 6/27/2011 12/5/2011
Westbury MARTINEZ, RAMIRO 5/23/2016 6/6/2016
PLAINVIEW MARTINEZ, YOVANI 5/2/2011 6/14/2013
BALDWIN MARUNEUSKAYA, HANNA 8/17/2009 1/11/2010
BALDWIN MASONE, MELYSSA 3/7/2011 5/31/2015
PLAINVIEW MASROOR QAYOUM, KHAN 7/14/2008 3/2/2009
PLAINVIEW MASSARO, BRIANA 6/11/2012 6/29/2012
FISH ON MAIN MATERO, EMILY 8/24/2014 11/22/2015
FISH ON MAIN MATERO, SARAH 12/2/2015 6/13/2016
Westbury MATTHEWS, JAMES 1/28/2008 12/1/2008
FISH ON MAIN MATULIC, KRISTINA 4/28/2008 8/4/2008
Westbury MATUTE, CARLOS 7/7/2008 2/2/2009
 

 

Location Employee Name Hire Date Term Date

FISH ON MAIN MC CAVERA, LINDA 6/14/1999 11/29/2010
MARKETPLACE MCAULIFFE, MADELINE 3/8/2016 9/4/2016
BALDWIN MCCABE, SHANNON 4/20/2009 10/10/2010
BALDWIN MCCARTNEY, ROBERT 8/25/2015 9/20/2015
Rockville Center MCCAVERA, ERIN 7/14/2008 9/2/2008
FISH ON MAIN MCCLELLAN, GABRIELLA 4/12/2010 5/3/2010
BALDWIN MCDAVIS, SHALIKA 8/3/2009 9/28/2009
PLAINVIEW MCDONALD, HENRIETTE 11/7/2011 1/2/2012
PORT WASHINGTON MCGEE, EDEN 2/16/2016 3/11/2016
BALDWIN MCNAIR, ANITA 2/13/2012 7/19/2012
BALDWIN MCNAMEE, JESSE 9/1/2008 11/3/2008
Westbury MEDINA, NELSON 7/6/2015 7/26/2015
Westbury MEDINA, NICOLE 5/4/2009 5/25/2009
MARKETPLACE MEISSNER, DAVID 6/13/2011 2/20/2012
PORT WASHINGTON MEJIA, HECTOR 4/29/2013 1/0/1900
MARKETPLACE MEJIA, JOSE 9/7/2009 1/0/1900
MARKETPLACE MEJIA, WALTER 6/25/2012 7/5/2012
PLAINVIEW MELGAR MARTINEZ, DARIO 7/23/2007 3/31/2008
BALDWIN MELGER, PEDRO 6/15/2010 6/28/2010
BALDWIN MEMORROW, SHANTAYE 6/15/2009 7/6/2009
BALDWIN MENDEZ, RICARDO 4/6/2009 4/5/2010
Westbury MENDOLIA, JAMES 11/9/2014 2/1/2015
BALDWIN MENDOSA, BYROM 5/4/2009 6/8/2009
PORT WASHINGTON MENDOZA, JUAN PABLO 12/13/2010 1/19/2011
BALDWIN MENDOZA, MAURICIO 9/28/2015 10/25/2015
BALDWIN MENDOZA, ROBERTO 8/22/2011 5/18/2012
GREAT NECK MEORANO, JUAN 6/29/2014 3/8/2015
PLAINVIEW MERCADO, WILLFREDIS 5/14/2012 6/11/2012
MARKETPLACE MESTHENEAS, PETROS 3/1/2010 3/15/2010
GREAT NECK MEYRAN, ANGELA 10/19/2014 3/1/2015
Rockville Center MEZA, EVELHIN 7/17/2006 6/6/2011
BALDWIN MIGUEL, ELUAH 1/17/2011 2/14/2011
PLAINVIEW MILLER, KAITLYN NICOLE 7/14/2015 2/14/2016
FISH ON MAIN MILLER, KAREN 3/17/2016 5/2/2016
PLAINVIEW MILLER, KYLE 7/9/2012 12/28/2014
GREAT NECK MILLS, DANIEL 3/9/2015 6/7/2015
Westbury MITCHELL, MEGHAN 3/23/2009 3/30/2009
PORT WASHINGTON MOHAN, CHRISTINE 6/1/2009 11/17/2009
FISH ON MAIN MOLINA, CHARLIE 11/25/2015 6/13/2016
Westbury MOLINA, ELMER 9/9/2007 1/14/2008
Rockville Center MOLINA, FRANK 8/29/2011 5/7/2012
MARKETPLACE MOLINA, ROSA 8/17/2014 3/29/2015
 

 

Location Employee Name Hire Date Term Date

PORT WASHINGTON MOLINA, SELVIN 10/5/2014 2/12/2016
MARKETPLACE MONROY, JOEL 5/14/2012 6/4/2012
FISH ON MAIN MONTAS, VALERIE 4/23/2012 5/4/2012
PORT WASHINGTON MONTENEGRO HERNANDEZ, JOSE 3/29/2016 4/4/2016
PORT WASHINGTON MONTES, ELVIS ERNESTO 2/27/2012 5/16/2014
PORT WASHINGTON MONTES, MIRTALA 6/1/2010 2/27/2012
MARKETPLACE MOORE, RICHARD 6/22/2009 8/10/2009
PORT WASHINGTON MORALES BLAS, WERNER 1/12/2016 1/0/1900
BALDWIN MORALES CABRERA, DAURY 2/9/2016 1/0/1900
BALDWIN MORALES, NOEL 8/11/2008 8/30/2010
BALDWIN MORALES, NORVI 8/17/2014 11/16/2014
BALDWIN MORALES, OLIVER 7/13/2014 1/0/1900
BALDWIN MORALES, OSCAR 10/8/2007 11/3/2009
BALDWIN MORAN ESPINAL, ANEURIS 9/14/2015 5/9/2016
BALDWIN MORAN ESPINAL, NELSON DE JESUS 1/4/2016 1/0/1900
BALDWIN MORAN, AMAURIS 6/1/2014 1/0/1900
BALDWIN MOREIRA, CHRISTINA 9/2/2008 12/22/2008
Westbury MOREIRAS, ROBERT 5/4/2009 5/18/2009
Westbury MORENO YANEZ, DANY 9/16/2013 2/1/2015
BALDWIN MORENO, WILFREDO 3/9/2009 4/13/2009
PORT WASHINGTON MORRISON, CINDY 12/23/2002 5/5/2008
BALDWIN MOSLER, CORY 5/28/2012 6/25/2012
PLAINVIEW MOTTEL, BRIANNA 3/28/2011 11/28/2011
PLAINVIEW MULLER, TARA 9/12/2011 11/21/2011
FISH ON MAIN MULLIGAN, JAMES 5/23/2011 1/0/1900
MARKETPLACE MURAD, DILEK 10/12/2016 1/0/1900
FISH ON MAIN MURAD, SHEVKET 6/12/2007 2/22/2010
BALDWIN MURCHISON, KAVAUGHN 7/11/2016 9/18/2016
PLAINVIEW NAHUN, DENIS 2/4/2013 3/1/2015
PLAINVIEW NAILS, AMANDA 9/7/2009 11/9/2009
PLAINVIEW NAIN, GARCIA 4/27/2009 1/4/2010
GREAT NECK NAJERA, ANTONIO 2/16/2015 5/31/2015
PLAINVIEW NANGLE, JENNINE 11/28/2011 1/2/2012
PLAINVIEW NANIKASHVILI, LANA 2/3/2015 7/5/2015
PLAINVIEW NANNI, ANTHONY 1/29/2007 5/24/2013
BALDWIN NASSOUR JR, JOHN 11/16/2014 12/14/2014
PORT WASHINGTON NAUKAM, STEVEN 6/10/2015 6/7/2015
MARKETPLACE NAVARRO, EDWIN OSWALDO 10/24/2011 6/18/2012
FISH ON MAIN NAVAS, ERIC 4/5/2016 6/13/2016
MARKETPLACE NEU, ALLISON 11/30/2014 12/7/2014
BALDWIN NEUFVILLE, MARSAYSHA 1/14/2013 1/14/2013
Westbury NEUS, MELINDA 5/12/2008 10/20/2008
 

 

Location Employee Name Hire Date Term Date

PLAINVIEW NICKEL, ALYSSA 8/31/2009 8/30/2013
PLAINVIEW NICOLARDI, ANNA 4/30/2012 6/18/2012
BALDWIN NICOLAS, GARYNE 3/9/2009 6/8/2009
PORT WASHINGTON NIETO, ESAU 3/21/2016 8/28/2016
FISH ON MAIN NIETO, JOSE 12/2/2015 6/13/2016
MARKETPLACE NOLASCO, JOAQUIN 6/22/2014 1/14/2015
BALDWIN NOTARO, ALLISON 3/27/2007 2/23/2009
BALDWIN NOTT, DANA 8/8/2011 6/13/2014
MARKETPLACE NOVOA, TIARE 12/22/2014 1/11/2015
PLAINVIEW OAKES, MICHAEL 5/29/2006 12/27/2010
BALDWIN O'BYRNE, CONOR 6/4/2012 9/6/2015
BALDWIN OGGERI, ELIZABETH §/21/2012 7/19/2012
GREAT NECK OKORUWA, PEACE 7/20/2015 8/30/2015
MARKETPLACE OKREPKIE, KELLY ANNE 6/27/2016 6/27/2016
Westbury OKSUM, AMANDA 7/7/2008 10/31/2016
MARKETPLACE ORANTES, OSCAR ELENILSON 10/5/2009 10/20/2009
Westbury ORDONEZ, BISMARCK 1/19/2009 5/4/2009
BALDWIN O'REILLY, KELLY 6/11/2007 8/2/2009
PORT WASHINGTON ORELLAN, RUBEN 2/19/2016 1/0/1900
FISH ON MAIN ORELLANA LAZO, CLAUDIO RUBEN 10/5/2009 3/22/2015
FISH ON MAIN ORELLANA, ERICK 12/27/2010 3/12/2012
Westbury ORELLANA, JOSE 5/18/2009 12/13/2015
FISH ON MAIN ORELLANA, NATALIE 3/12/2012 3/29/2012
FISH ON MAIN ORELLANA, ROBERTO 11/23/2014 5/31/2015
GREAT NECK ORELLANA, ROLMAN 10/12/2014 1/3/2016
FISH ON MAIN ORELLANO, JUAN 12/9/2015 1/11/2016
GREAT NECK ORLANDO, OSCAR 5/13/2015 5/17/2015
Westbury ORTEGA, JOSE 9/3/2007 4/14/2008
BALDWIN ORTIZ, ANTHONY 7/28/2008 8/25/2008
FISH ON MAIN ORTIZ, LARISSA 6/11/2012 10/19/2012
PLAINVIEW ORTIZ, WALDIN MAURICIO 6/9/2016 6/20/2016
FISH ON MAIN OSDER, KENNY 10/21/2015 11/8/2015
PORT WASHINGTON OSORIO, MELANIE YVETTE 6/5/2012 6/28/2012
PORT WASHINGTON OTHMAN, ZARIFEH 7/23/2007 1/28/2008
PORT WASHINGTON OTT, RONALD 6/1/2009 6/15/2009
GREAT NECK OVANDO-ALAS, BERSABEO ANTONIO 4/28/2015 4/26/2015
BALDWIN OWENS, ALYSON 6/20/2011 7/31/2011
Rockville Center OZER, ALTAY 4/12/2010 10/4/2010
PORT WASHINGTON OZTAS, EFE 6/22/2009 4/13/2012
PLAINVIEW PALACIOS, EDRAS 7/14/2008 7/28/2008
PORT WASHINGTON PALACIOS-AGUILAR, HECTOR 9/7/2009 9/14/2012
GREAT NECK PALAGUACHI, EFRAIN 11/16/2014 1/25/2015
 

 

Location Employee Name Hire Date Term Date

BALDWIN PALOUMBIS, NICKOLAS 3/10/2015 5/17/2015
PLAINVIEW PALUMBO, RACHEL 7/9/2007 9/29/2008
MARKETPLACE PANJOJ, GERMAN 2/15/2010 4/5/2010
BALDWIN PAPATSOS, DIANNE 6/14/2010 8/30/2010
GREAT NECK PARK, TIMOTHY 7/1/2013 6/21/2015
FISH ON MAIN PARRA ORELLANA, JOSE FELIX 9/7/2009 3/12/2012
MARKETPLACE PARRA, ALFREDO 3/7/2009 1/0/1900
FISH ON MAIN PARRA, JOSE 7/6/2014 3/29/2015
BALDWIN PASSALACQUA, ANGELA 4/25/2011 5/23/2011
Rockville Center PATRICK, MELQUAN 3/14/2011 6/8/2015
BALDWIN PATRICK, SHANA 3/28/2011 6/20/2011
Westbury PATTERSON MARTINEZ, CORENA 7/7/2008 3/2/2009
BALDWIN PAVLOCK, CHRIS 3/31/2008 4/7/2008
FISH ON MAIN PAZ, PETRA 7/19/2016 7/24/2016
MARKETPLACE PENA, ANTHONY 3/30/2010 6/21/2010
PORT WASHINGTON PERDOMO, JULIO 12/23/2002 1/0/1900
GREAT NECK PEREZ AREVALO, DOUGLAS 5/16/2016 10/28/2016
PORT WASHINGTON PEREZ, ALEXANDER 6/5/2012 12/28/2012
FISH ON MAIN PEREZ, BRENDA 2/20/2012 3/29/2012
Westbury PEREZ, ERASTO 3/11/2002 10/10/2010
Westbury PEREZ, HAZEY 4/24/2009 5/25/2009
BALDWIN PEREZ, JOSE 3/8/2010 4/21/2010
PLAINVIEW PEREZ, JOSE 6/16/2008 4/5/2010
Rockville Center PEREZ, JOSE 9/17/2007 3/17/2008
GREAT NECK PEREZ, LISSETH 1/25/2016 2/26/2016
BALDWIN PEREZ, LUIS MIGUEL 9/19/2011 3/26/2012
BALDWIN PEREZ, NIXON 5/9/2011 12/5/2011
Westbury PEREZ, NOE 11/5/2007 7/21/2008
MARKETPLACE PEREZ, PATRICK 3/8/2015 6/6/2016
MARKETPLACE PEREZ, VICTOR 10/4/2010 10/18/2010
PLAINVIEW PEREZ, WILBER 10/12/2014 5/10/2015
PORT WASHINGTON PEREZ, WILMER 10/6/2015 1/4/2016
BALDWIN PEREZ, YESENIA 1/9/2012 11/2/2012
PLAINVIEW PEREZ, YONATAN 9/14/2015 2/14/2016
PLAINVIEW PERO, DYLAN 6/7/2010 12/27/2010
Westbury PERULLO, LEAH 9/2/2008 3/15/2009
MARKETPLACE PESANTEZ, ROQUE 9/7/2009 2/7/2011
Westbury PETER, GINA 2/4/2008 3/31/2008
Westbury PETERS, TARA 3/9/2009 5/25/2009
PORT WASHINGTON PETRUZZIELLO, MICHELA 10/19/2014 1/26/2015
BALDWIN PHILLIP, MIGUEL 9/8/2016 11/11/2016
Westbury PICKEN, JENNIFER 6/11/2007 9/8/2008
 

 

Location Employee Name Hire Date Term Date

BALDWIN PIEARELLO, CAROLYN 5/19/2008 4/6/2009
BALDWIN PINEDA, ALBERTO 10/12/2014 1/18/2015
PLAINVIEW PINEDA, ELMER 2/14/2011 3/21/2011
BALDWIN PINEDA, GIOVANI 11/21/2011 1/23/2012
Westbury PINEDA, JOSE 3/19/2007 6/9/2008
BALDWIN PINZON, DYLAN 5/9/2011 3/12/2012
FISH ON MAIN PISCOPO, LOUIS 6/11/2012 8/24/2012
PLAINVIEW PIZZURRO , JULIA 3/14/2011 1/0/1900
FISH ON MAIN PLEITEZ, STEPHANIE 9/2/2008 8/9/2012
PORT WASHINGTON POOLADI, FOROUZAN 2/18/2008 4/21/2008
BALDWIN POORE, COLIN 9/12/2011 12/5/2011
BALDWIN POPOVIC, RACHAEL 11/19/2007 4/14/2008
PLAINVIEW PORETTI, CHELSEA 8/29/2016 1/0/1900
GREAT NECK PORTELA, MARINA 3/28/2016 8/26/2016
FISH ON MAIN PORTER, JULIE 11/16/2015 12/11/2015
PLAINVIEW PORTILLO, LEANDRO 3/11/2002 12/27/2010
BALDWIN PROZOR, SAMANTHA 5/24/2010 12/13/2010
PORT WASHINGTON = PUQUIR DIAZ, ESAU ANTONIO 12/22/2014 1/29/2016
PORT WASHINGTON QUESADA, MARCIA 5/27/2008 6/16/2008
FISH ON MAIN QUEZADA, FAVIOLA 2/16/2009 9/17/2009
BALDWIN QUEZADA, YURY 2/13/2012 6/22/2012
FISH ON MAIN QUIZHP! MIZQUIRI, LUIS ALBERTO 9/7/2009 1/3/2013
PORT WASHINGTON = QUIZHPI-MIZHQUIRI, ANGEL 9/7/2009 12/14/2012
PORT WASHINGTON QUIZHPI-MIZHQUIRI, MARCO 9/7/2009 1/24/2014
PORT WASHINGTON  RACEY, LOGAN 2/16/2015 7/26/2015
FISH ON MAIN RADLER, KATE 6/18/2012 7/26/2012
PLAINVIEW RAFFERTY, KATHRYN CARBINE 3/9/2009 3/30/2009
FISH ON MAIN RAHMI, BAYRAM 3/8/2016 1/0/1900
BALDWIN RAMALHO, SHANICE 4/26/2010 6/15/2010
PLAINVIEW RAMIRES, CARLOS 9/13/2010 3/21/2011
PLAINVIEW RAMIRES, GREGORIO 8/18/2008 12/27/2010
GREAT NECK RAMIRES, HECTOR 5/20/2013 3/28/2016
PLAINVIEW RAMIRES, LORENZO 3/24/2008 3/7/2011
PORT WASHINGTON RAMIREZ GONZALES, ANA 9/7/2009 2/27/2012
FISH ON MAIN RAMIREZ GONZALES, MARIO 9/7/2009 3/12/2012
PLAINVIEW RAMIREZ, BAUDILIO 3/9/2009 12/27/2010
MARKETPLACE RAMIREZ, JOSE 3/4/2013 1/0/1900
Westbury RAMIREZ, JUAN 9/16/2013 6/28/2015
FISH ON MAIN RAMIREZ, KARINA 9/17/2007 9/5/2011
PORT WASHINGTON RAMIREZ, OTTONEL 9/7/2009 9/20/2010
PORT WASHINGTON RAMIREZ, OTTONIEL 12/10/2012 12/7/2014
Westbury RAMIREZ, PEDRO 12/25/2006 2/17/2010
 

 

Location Employee Name Hire Date Term Date

PLAINVIEW RAMIREZ, SANTIAGO 11/22/2010 12/27/2010
BALDWIN RAND, SAMANTHA 5/3/2010 6/28/2010
MARKETPLACE RATHINDRA, SARKAR 12/31/2007 1/0/1900
PLAINVIEW REA, BRENDAN THOMAS 12/7/2015 8/21/2016
MARKETPLACE RECINOS, CESAR 11/30/2009 5/13/2012
MARKETPLACE RECINOS, FRANK 6/28/2010 7/18/2010
PLAINVIEW REISS, BIANCA 4/19/2016 5/9/2016
BALDWIN RESNICK, TEMENOUJKA 8/25/2008 4/12/2010
BALDWIN REYES, DANIEL 6/8/2009 4/12/2010
PLAINVIEW REYES, ISMAEL 7/14/2008 9/8/2008
Rockville Center REYES, JOSE 8/2/2010 10/4/2010
MARKETPLACE REYES, KEVIN 11/30/2014 2/8/2015
Westbury REYES, NORVIN 12/15/2008 1/19/2009
PLAINVIEW REYES, RAFAEL 2/28/2011 8/9/2012
PLAINVIEW RIBERA, JORGE LUIS 6/9/2016 6/6/2016
BALDWIN RIBERA, ROBERTO 3/26/2012 4/23/2012
Rockville Center RICE, DIANA 6/4/2007 6/2/2008
BALDWIN RICHMOND, NICOLE 11/9/2009 1/25/2010
PLAINVIEW RINGEL, NICOLE 5/26/2008 8/18/2008
PLAINVIEW RIVAS, ALBERTO 2/22/2016 1/0/1900
Rockville Center RIVAS, DARWIN 4/8/2007 12/28/2009
MARKETPLACE RIVAS, GABRIEL 7/6/2015 8/7/2016
PORT WASHINGTON  RIVAS, JOSE 5/17/2015 6/21/2015
PLAINVIEW RIVAS, JOSE ALEXANDER 4/12/2004 7/14/2008
MARKETPLACE RIVAS, SILVIA 1/14/2015 12/18/2015
MARKETPLACE RIVERA GRUJALVA, PABLO CESAR 5/16/2011 5/22/2011
FISH ON MAIN RIVERA SANDOVAL, ASLIN 6/16/2015 4/11/2016
FISH ON MAIN RIVERA, ALEXIS 12/15/2015 11/18/2016
GREAT NECK RIVERA, BIDAL 7/14/2015 1/0/1900
PLAINVIEW RIVERA, ENRIQUE 7/28/2016 7/24/2016
PORT WASHINGTON RIVERA, HUGO 9/15/2008 2/27/2012
GREAT NECK RIVERA, JORGE 12/24/2012 4/19/2015
PORT WASHINGTON RIVERA, JOSE 3/18/2013 12/31/2014
PORT WASHINGTON Rivera, Luis Eduardo 10/21/2013 4/27/2014
MARKETPLACE RIVERA, MANUAL JESUS 9/13/2010 4/11/2011
Rockville Center RIVERA, MELVIN 4/10/2006 7/19/2012
Rockville Center RIVERA, ODALIS 5/14/2012 5/10/2013
PORT WASHINGTON — RIVERA, ROGELIO 6/2/2015 6/14/2015
Westbury ROBERTS, STEVEN 5/27/2008 6/30/2008
PLAINVIEW ROBIN, DANIEL 11/30/2014 8/21/2016
Westbury ROBLES, MANUEL 6/29/2015 8/9/2015
Westbury ROBLES, SAMUEL 5/26/2008 2/17/2010
 

 

Location Employee Name Hire Date Term Date

BALDWIN RODAS, MARCO 1/9/2012 3/12/2012
Westbury RODRIGUEZ JR, ANTONIO 7/6/2016 9/11/2016
BALDWIN RODRIGUEZ, EDWIN 7/26/2010 8/30/2010
FISH ON MAIN RODRIGUEZ, ESTEBAN 7/12/2010 10/10/2010
Rockville Center RODRIGUEZ, FREDDY 12/3/2007 7/7/2008
BALDWIN RODRIGUEZ, GABRIEL 5/28/2012 4/5/2013
BALDWIN RODRIGUEZ, JOSE 6/25/2007 1/0/1900
MARKETPLACE RODRIGUEZ, LORENA 6/1/2009 12/29/2009
Rockville Center RODRIGUEZ, LUIS 6/16/2008 4/5/2013
BALDWIN RODRIGUEZ, MIGUEL 11/16/2015 8/16/2016
PORT WASHINGTON RODRIGUEZ, MOISES 3/21/2016 4/11/2016
BALDWIN RODRIGUEZ, RAFAEL 7/19/2010 8/30/2010
PORT WASHINGTON RODRIGUEZ, SINDY 12/2/2015 5/22/2016
BALDWIN RODRIGUEZ, TAVARES 5/7/2012 6/25/2012
Westbury ROGERS, KIMBERLY 11/17/2008 2/3/2010
Westbury ROGICH, JUSTIN 4/7/2008 5/5/2008
Westbury ROJAS RUBIN, FREDDY ANTONIO 12/2/2015 1/22/2016
BALDWIN ROMER, ELVIS 4/30/2012 6/4/2012
BALDWIN ROMERO, FELIX 2/14/2011 3/14/2011
PLAINVIEW ROMERO, GAVINO 5/27/2008 11/9/2012
FISH ON MAIN ROMERO, JORGE 11/11/2015 11/15/2015
PORT WASHINGTON ROMERO, KEVIN 6/8/2014 4/19/2015
Rockville Center ROMERO, LEONEL 9/5/2011 5/7/2012
BALDWIN ROMERO, YESENIA 7/26/2010 10/25/2010
Westbury ROSA PINEDA, ISAEL 4/21/2015 4/26/2015
BALDWIN ROSALES, EDWIN 11/1/2010 3/28/2011
PLAINVIEW ROSALES, MARIO 3/24/2015 3/29/2015
Rockville Center ROSARIO, DELFIN 3/3/2008 6/16/2008
BALDWIN ROSARIO, FRANKLIN 6/14/2010 8/30/2010
PLAINVIEW RUBENSTEIN, MELISSA ROSE 5/27/2008 11/28/2011
BALDWIN RUBIN, JASON 4/18/2011 7/31/2011
Westbury RUBIO, STACY 5/31/2015 6/14/2015
MARKETPLACE RUEMENAPP, JENS 2/16/2016 6/2/2016
PLAINVIEW RUIZ HERNANDEZ, RAMON 10/15/2007 6/9/2008
Rockville Center RUIZ, ELIODORDO 7/23/2001 8/4/2008
Westbury RUIZ, OSCAR 4/2/2007 2/17/2010
PLAINVIEW RULA, JENNIE 11/15/2010 5/31/2011
Rockville Center RUVOLO, ERICA 5/21/2007 6/2/2008
PLAINVIEW RYAN, CHRIS 4/16/2012 6/11/2012
Rockville Center SAINT-VIL, MARKENSON 11/9/2009 6/6/2011
FISH ON MAIN SALKA, KAREN 11/11/2015 11/15/2015
Rockville Center SALOMON LOPEZ, OSCAR 7/13/2014 12/13/2015
 

 

Location Employee Name Hire Date Term Date

PORT WASHINGTON = SALSTEIN, ALLISON 11/2/2009 9/20/2010
PORT WASHINGTON Samayoa Ramirez, Wiliam 4/27/2014 4/28/2014
BALDWIN SAMMARTINO, ANDREW 9/7/2009 11/3/2009
BALDWIN SAMUELS, BRIAN 5/16/2011 11/1/2013
Rockville Center SANCHES, JUAN 1/22/2007 2/11/2008
BALDWIN SANCHEZ, ABDON 3/5/2012 3/26/2012
Westbury SANCHEZ, ELVIN 12/7/2009 2/17/2010
Rockville Center SANCHEZ, SELVIN 4/4/2011 5/7/2012
BALDWIN SANTANA RODRIGUEZ, GLEIDY 9/15/2014 12/7/2014
BALDWIN SANTIAGO, LAURA 7/7/2008 7/28/2008
PLAINVIEW SANTIAGO, MEAGAN 12/22/2014 3/27/2016
Westbury SANTO, ANTONIO 5/2/2016 7/10/2016
PLAINVIEW SANTOS, DAVID 6/23/2015 3/21/2016
PLAINVIEW SANTOS, DAVID 6/20/2011 3/21/2016
PORT WASHINGTON Santos, Juan Manuel 9/7/2014 9/14/2014
MARKETPLACE SARKAR, RATHINDRA 12/31/2007 1/0/1900
GREAT NECK SARMIENTO, PATRICIO 3/18/2016 5/9/2016
FISH ON MAIN SARMIENTO, ROSA 5/14/2007 5/24/2010
MARKETPLACE SASTERA, SIT] 2/15/2010 2/23/2010
PLAINVIEW SASTRE, STEPHANIE 1/25/2010 10/4/2010
PLAINVIEW SAUBERMAN, JILLIAN 12/17/2007 6/30/2008
Westbury SAYGILIER, GOKCE 8/25/2008 3/23/2009
BALDWIN SCALISE, SESTINA 8/6/2015 9/13/2015
Westbury SCHEIN, WARREN 5/18/2009 6/8/2009
BALDWIN SCHOFER, MORGAN 12/29/2008 9/18/2009
PLAINVIEW SCLAFANI, CAROL 10/11/2004 4/14/2008
FISH ON MAIN SCRIVANOS, PAULINA 6/15/2014 6/27/2016
FISH ON MAIN SEGARRA, JOSE 7/25/2011 9/5/2011
PORT WASHINGTON SEGARRA, OSCAR 5/27/2002 1/0/1900
FISH ON MAIN SEGARRA, SEGUNDO 11/16/2015 12/13/2015
Rockville Center SEIBERT, TIMOTHY 6/26/2007 6/2/2008
FISH ON MAIN SEIDE, SAMANTHA 7/23/2007 6/30/2008
FISH ON MAIN SEIDMAN, LAUREN 6/23/2016 6/20/2016
Rockville Center SEIGMAN, JEREMY 6/2/2008 6/16/2008
Westbury SELAYA, JORGE 10/1/2007 5/5/2008
PLAINVIEW SELLS, ASHLEY 12/15/2008 1/12/2009
PLAINVIEW SELVIN, UMANA 7/30/2007 12/27/2010
PLAINVIEW SEVERIN, ALISA 9/22/2008 8/17/2009
PORT WASHINGTON = SHAFER, JAQUELINE 6/10/2012 8/31/2012
MARKETPLACE SHAFER, JOSEPH 6/4/2012 1/25/2013
Westbury SHAFFER, YLANNA 6/22/2009 9/27/2009
MARKETPLACE SHAHVERDI, LIOR 9/13/2010 10/18/2010
 

 

Location Employee Name Hire Date Term Date

Westbury SHARMA, DRISHT! 9/27/2016 11/4/2016
MARKETPLACE SHEK, RAHMAN 9/7/2009 4/19/2010
PLAINVIEW SHERGILL, MUNNI 1/10/2011 6/11/2012
Westbury SICURELLA, NICOLE 6/8/2009 7/27/2009
BALDWIN SIEGEL, ANDREW 7/28/2015 1/0/1900
FISH ON MAIN SILBER, MICHAELLA 11/11/2015 2/5/2016
PLAINVIEW SIMON, VIVIAN 5/16/2016 8/21/2016
MARKETPLACE SINDIREN, AVNI 8/30/2010 8/8/2014
Westbury SKRETOVIC, ESMINA 2/4/2008 4/21/2008
BALDWIN SMITH, GABRIELL 4/6/2009 7/27/2009
FISH ON MAIN SOBA, SHANTELLE 5/10/2010 7/19/2010
BALDWIN SOEHNER, FAITH 4/28/2008 5/24/2010
BALDWIN SOMRA, STEPHANIE 11/29/2010 4/10/2011
FISH ON MAIN SORIANO, RICHARD 12/2/2015 12/20/2015
Westbury SOSA, HUGO 1/2/2015 7/24/2016
BALDWIN SOSA, RICARDO 9/21/2014 10/5/2014
BALDWIN SOUTHARD, TAYLOR 6/1/2009 8/31/2009
Westbury SPERICO, JENNIFER 2/2/2009 3/8/2009
Westbury STEPHENS, JONATHAN 8/23/2016 8/28/2016
PORT WASHINGTON = STERN, ERIC 10/6/2015 10/25/2015
BALDWIN STONE, KERRI 11/29/2010 1/24/2011
Westbury STONE, NORELL 6/8/2009 7/27/2009
MARKETPLACE SUBEROGLU, GULHAN 10/19/2009 12/21/2009
Westbury SUGUINAGUA, JOSE 4/14/2008 5/1/2008
BALDWIN SULLY, JONATHAN 10/31/2015 11/15/2015
BALDWIN SULLY, JOSUE 10/16/2006 9/7/2009
PLAINVIEW SUNGUN, HAYRIYE 11/2/2009 6/6/2016
MARKETPLACE SVERKO, ZEN 9/28/2014 11/30/2014
BALDWIN SVETLANA, KOHLKINA 6/8/2009 8/30/2010
PLAINVIEW SWANSON, JAMES 12/12/2011 1/10/2014
PLAINVIEW SWOPE, AMBER NICOLE 10/6/2015 3/18/2016
PLAINVIEW SWOPE, KIERSTEN 9/30/2013 3/15/2015
BALDWIN SYLVESTRE, PHILLIP 6/23/2015 7/19/2015
Westbury SZYMANSKI, LINDSAY 11/10/2008 12/1/2008
FISH ON MAIN TAHLOR, BRIAN 6/11/2012 6/14/2012
FISH ON MAIN TALUY, IREM 6/17/2016 6/20/2016
GREAT NECK TAN, XUNHUA 7/20/2014 1/0/1900
PLAINVIEW TANG, CATHERINE 4/4/2011 1/19/2012
PLAINVIEW TANG, NICOLE 2/21/2011 2/6/2012
BALDWIN TANNENBAUM, MICHAEL 10/12/2015 1/10/2016
FISH ON MAIN TAPIA, MILTON 12/2/2015 12/6/2015
GREAT NECK TARASOR, OLEKSANDR 1/11/2015 10/11/2015
 

 

Location Employee Name Hire Date Term Date

BALDWIN TASKASAP, JUSTIN 7/27/2009 10/19/2009
BALDWIN TAVERAS, LENNY 10/4/2010 10/25/2010
PORT WASHINGTON THEODOROU, ELIANA 6/15/2009 8/24/2009
PLAINVIEW THOMANN, DIANA 9/14/2016 12/2/2016
PORT WASHINGTON THOMAS, MATTHEW 9/28/2014 10/12/2014
PORT WASHINGTON _ Tizano, Gloria 7/20/2014 7/27/2014
Rockville Center TOADORO CRUZ, JOSE 8/22/2011 5/7/2012
PLAINVIEW TORAMAN, HASAN 5/3/2010 3/5/2012
MARKETPLACE TORRES MARTINEZ, OWEN 8/8/2011 11/21/2011
BALDWIN TORRES MONSANTOS, JARWIN 10/12/2016 11/11/2016
FISH ON MAIN TORRES, CRISTOBAL 5/9/2016 6/13/2016
Westbury TORRES, EMILIO CAMPO 3/11/2002 12/22/2008
PORT WASHINGTON TORRES, JOSE 4/29/2015 3/11/2016
BALDWIN TORRES, JOSE 11/29/2010 3/14/2011
FISH ON MAIN TORRES, PABLO 4/1/2013 1/4/2015
Westbury TORRES, ZOILA 3/9/2009 2/17/2010
BALDWIN TRETTER, ANTHONY 7/11/2011 12/5/2011
MARKETPLACE TROISE, JARED 6/25/2012 8/2/2013
BALDWIN TSAMAS, ROSEMARIE 3/21/2016 3/25/2016
Westbury TURCIOS, JOSUE 6/15/2014 4/26/2015
PLAINVIEW TURCIOZ ZUNIGA, FELIPE ANTONIO 6/9/2016 6/27/2016
MARKETPLACE TURGUT, AYLAN 2/23/2015 3/1/2015
PORT WASHINGTON TURGUT, AYLIN 5/13/2015 8/23/2015
PORT WASHINGTON TURGUT, DENIZ 10/22/2007 6/1/2012
FISH ON MAIN TURGUT, DERYA 7/25/2011 3/15/2015
PLAINVIEW TURKMENILLI, BATUHAN 6/1/2014 10/25/2015
PLAINVIEW TURKMENILLI, MONICA 9/14/2016 10/14/2016
PLAINVIEW TURNER, THERESE 10/11/2010 1/9/2011
FISH ON MAIN UCAK, BANU 12/29/2015 6/27/2016
PLAINVIEW UGUR, JOHN 8/11/2008 3/30/2009
FISH ON MAIN ULLOA CHAVES, KEVIN 5/20/2015 6/20/2016
BALDWIN ULYSSE, JAMSEN 4/25/2011 7/31/2011
PLAINVIEW UMANA, ED! 10/26/2015 11/8/2015
BALDWIN UMANZOR, JUAN 3/19/2012 7/26/2015
BALDWIN URBINA, ANGEL 5/4/2009 6/1/2009
MARKETPLACE URBINA, FREDDA 3/3/2008 9/29/2008
PLAINVIEW URQUILLA, BENJAMIN 3/2/2009 5/28/2012
PORT WASHINGTON UYSAL, DONAY 9/6/2010 9/20/2010
BALDWIN VALDEZ, GREGORIO 6/4/2012 5/24/2013
FISH ON MAIN VALENTI, MICHAEL 6/11/2012 10/5/2012
MARKETPLACE VALENZUELA, JUANA 9/7/2009 1/25/2013
BALDWIN VALERA, ARTURO 4/14/2008 4/14/2008
 

 

Location Employee Name Hire Date Term Date

BALDWIN VALLADANEZ, JOSE 6/12/2006 6/9/2008
PORT WASHINGTON VALLADARES, MARIA 10/17/2011 5/31/2015
PORT WASHINGTON VALLEJO, CARLOS 8/23/2010 8/31/2016
BALDWIN VANDERDRIFT, LEA 3/31/2008 4/14/2008
Westbury VANEGAS, LEANDRO 1/26/2009 3/8/2009
Westbury VANEGAS, VANESSA 12/1/2008 2/17/2010
BALDWIN VASQUES, FELICITO 10/3/2011 12/5/2011
PLAINVIEW VASQUEZ, FREDY 5/3/2016 5/16/2016
BALDWIN VASQUEZ, JAVIER 3/29/2011 4/10/2011
BALDWIN VASQUEZ, JONATHAN 1/26/2009 2/23/2009
Rockville Center VASQUEZ, MILTON 6/20/2011 8/8/2011
PLAINVIEW VATTOLO, MANUEL 6/30/2008 9/2/2008
PORT WASHINGTON VAZQUEZ, JOSE 8/24/2014 4/26/2015
Westbury VAZQUEZ, SANTIAGO 8/13/2015 8/16/2015
PLAINVIEW VELASQUEZ, ARLES 7/15/2013 12/31/2015
PLAINVIEW VELASQUEZ, CARLOS 4/20/2009 4/27/2009
Westbury VELASQUEZ, GLORIA 4/5/2016 11/4/2016
Rockville Center VELASQUEZ, JERMAN 5/4/2009 5/31/2013
PLAINVIEW VELASQUEZ, LISA 3/23/2009 8/17/2009
PORT WASHINGTON VELASQUEZ, OLVIN 11/23/2014 5/31/2015
PLAINVIEW VENTURA, MANUEL GUTIERREZ 5/28/2012 12/16/2016
Rockville Center VERA, ERIC 4/23/2012 5/4/2012
BALDWIN VIANA, DAVID 8/9/2010 8/30/2010
PORT WASHINGTON  VIDES, EDGARDO 8/30/2016 1/0/1900
BALDWIN VIGGIANO, CANDICE 5/7/2012 8/24/2012
BALDWIN VILLALOBOS BALDEON, JOSE 10/28/2013 3/29/2015
BALDWIN VILLALOBUS, JOSE 8/3/2009 4/3/2015
Westbury VILLALTA, FERNANDO 3/9/2009 3/8/2009
PORT WASHINGTON  VILLALTA, MIGUEL 3/10/2015 4/5/2015
BALDWIN VILLANO, ALEXANDRIA 9/12/2016 9/25/2016
BALDWIN VILLANO, SAMANTHA 12/22/2014 1/0/1900
Westbury VILLATORO, ERICK 8/24/2015 5/22/2016
BALDWIN VILLATORO, PEDRO 6/17/2015 7/19/2015
PORT WASHINGTON VINCENTE, MIGUEL AVALO 10/26/2014 2/22/2015
PLAINVIEW VIRGA, SAMANTHA 3/12/2012 4/2/2012
PLAINVIEW VIRMANI, SANDEEP 4/21/2008 5/5/2008
BALDWIN VITAGLIANO, MAX 10/18/2015 11/1/2015
BALDWIN VITTINI, JOSEPH 1/10/2011 6/4/2012
PLAINVIEW VIVIANO, ALEXANDRA 9/29/2008 2/9/2009
Westbury VOYER, KYLE 5/27/2008 2/17/2010
BALDWIN WALLS, ASHLEY 8/3/2009 10/4/2009
PLAINVIEW WALTER, MARY BIANCA 8/9/2010 9/27/2010
Case 2:13-cv-07411-AKT Document 168-1 Filed 12/02/19 Page 54 of 54 PagelD #: 1427

 

 

Location Employee Name Hire Date Term Date

PORT WASHINGTON WANG, PEI DI 10/25/2010 1/5/2011
PLAINVIEW WASIK, NICOLE ELIZABET 8/10/2009 8/31/2009
Westbury WATERS, JASMINE 8/23/2016 11/4/2016
PLAINVIEW WEISS, KEITH 6/21/2015 7/12/2015
BALDWIN WEISSER, STEPHEN 5/12/2008 5/19/2008
BALDWIN WELLS, BRIANNE 10/20/2008 1/5/2009
FISH ON MAIN WELLS, HUNTER 11/16/2015 6/13/2016
BALDWIN WERFELMAN, JENNIFER 1/12/2009 9/7/2009
Westbury WHYTE, CERISSA 12/16/2008 1/6/2009
Rockville Center WIGAND, KATHERINE 10/20/2008 1/24/2011
Westbury WILBERG, LEEANN 5/5/2008 9/22/2008
BALDWIN WOLFSOHN, ELI 3/31/2008 5/5/2008
BALDWIN WONG, AMY 8/14/2007 10/12/2009
GREAT NECK XUN, SCOTT 7/6/2016 11/25/2016
FISH ON MAIN YALINKILINCER, BELEN 5/30/2011 1/0/1900
Westbury YANEZ, JOSE 3/17/2015 4/5/2015
FISH ON MAIN YASSINE, KHALID 10/5/2009 12/7/2009
PORT WASHINGTON YELDENER, BIRSEN 7/9/2007 8/16/2010
PLAINVIEW YENER, YIGIT NIYAZI 4/21/2008 6/16/2008
Westbury YERGALIYEVA, DINA 3/5/2007 5/12/2008
Westbury YILMAZ, SERDAR 10/13/2008 10/20/2008
GREAT NECK YOUNG, TIFFANY 6/15/2015 7/12/2015
BALDWIN YUKSEL, NURAY 4/17/2012 1/0/1900
PORT WASHINGTON YUNKUS, BATUHAN 1/15/2007 7/8/2014
GREAT NECK ZAGAMI, WILLIAM 12/7/2015 12/13/2015
BALDWIN ZAGARIAZ, MANUEL 8/11/2008 8/25/2008
BALDWIN ZAVALA, JOSE 6/1/2009 7/13/2009
Rockville Center ZELAYA, DEMIS 9/25/2006 3/3/2008

PORT WASHINGTON = ZSIKLA, BERNAD 11/10/2008 5/19/2009
